   Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 1 of 201




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS
Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 2 of 201




                                   Michael T. Mervis
                                   Timothy Q. Karcher
                                   Q. Jennifer Yang
                                   PROSKAUER ROSE LLP
                                   Eleven Times Square
                                   New York, NY 10036-8299
                                   Tel.: (212) 969-3000
                                   Email: mmervis@proskauer.com
                                           tkarcher@proskauer.com
                                           jyang@proskauer.com

                                   Attorneys for Defendants-Appellants
       Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 3 of 201




                              TABLE OF CONTENTS
1.     In re TransCare Corp., Case No. 16-10407-smb Docket Entries

 Docket Text                                            Date        Docket   Appendix
                                                                    Entry    Page #

 Order Signed On 3/24/2016 Re: Pursuant To 11           3/25/2016      51     A0001
 U.S.C. §§ 105(A) And 721, Authorizing The
 Chapter 7 Trustee To Operate The Debtors
 Businesses And Pay Certain Operating Expenses Of
 These Estates (Related Doc # 7). (Greene, Chantel)
 (Entered: 03/25/2016)

 Order signed on 3/25/2016 Granting (I) Approving       3/25/2016      52     A0007
 the Stipulation Respecting the Sale of Certain
 Personal
 Property; (II) Authorizing the Public Auction Sales
 of Certain Personal Property (II) Approving the Sale
 and Notice of Terms for the Public Auction Sales of
 certain Personal Property; (IV) Approving the Sale
 of certain Personal Property, Free and Clear of All
 Liens, Claims and Encumbrances, Security Interests
 and Other Interests to the Successful Bidders at the
 Public Auction Sales; (V) Approving the
 Employment of Maltz Auctions, Inc. as Auctioneer
 to Market and Publicly Auction certain Personal
 Property;(VI) Authorizing the Trustee to Donate or
 Otherwise Dispose of certain De Minimus Personal
 Property; and (VII) Granting Related Relief (Related
 Doc # 37). (Ho, Amanda) (Entered: 03/25/2016)

 Corporate Ownership Statement and Amended List          5/9/2016      132    A0035
 of Equity Security Holders

 Auctioneer’s Report of Sale for the Auction Sales      8/23/2016      257    A0037
 Conducted on April 20, May 4, May 6, May 11 and
 May 12, 2016 Filed by Holly R. Holecek on behalf
 of Maltz Auctions, Inc. (Holecek, Holly) (Entered:
 08/23/2016)

 Auctioneer’s Report of Sale for the Auction Sale       8/23/2016      258    A0186
 Conducted on June 21, 2016 Filed by Holly R.
 Holecek on behalf of Maltz Auctions, Inc. (Holecek,
 Holly)
 (Entered: 08/23/2016)
       Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 4 of 201




2.     LaMonica v. Tilton, et al., Adv. Proc. No. 18-1021-smb

 Docket Text                                             Date        Docket   Appendix
                                                                     Entry    Page #

 Adversary case 18-01021. Complaint against              2/22/2018       1     A0221
 LynnTilton, Patriarch Partners Agency Services,
 LLC, Patriarch Partners, LLC, Patriarch Partners
 Management Group, LLC, Ark II CLO 2001-1,
 Limited, ARKInvestment Partners II, L.P., LD
 Investments, LLC, Patriarch Partners II, LLC,
 Patriarch Partners III, LLC, Patriarch Partners VIII,
 LLC, Patriarch Partners XIV,LLC, Patriarch Partners
 XV, LLC, Transcendence Transit, Inc.,
 Transcendence Transit II, Inc. Complaint
 ofSalvatore LaMonica, as Chapter 7 Trustee of the
 Jointly-Administered Estates of TransCare
 Corporation, et al.against Lynn Tilton, Patriarch
 Partners Agency Services,LLC, Patriarch Partners,
 LLC, Patriarch Partners Management Group, LLC,
 Ark II CLO 2001-1, Limited ,Ark Investment
 Partners II, L.P., LD Investments, LLC,Patriarch
 Partners II, LLC, Patriarch Partners III,
 LLC,Patriarch Partners VIII, LLC, Patriarch Partners
 XIV,LLC, Patriarch Partners XV, LLC,
 TranscendenceTransit, Inc., and Transcendence
 Transit II, Inc. (Fee Amount $ 350.). Nature(s) of
 Suit: (81 (Subordination ofclaim or interest)), (02
 (Other (e.g. other actions thatwould have been
 brought in state court if unrelated tobankruptcy))),
 (21 (Validity, priority or extent of lien orother
 interest in property)), (13 (Recovery
 ofmoney/property - 548 fraudulent transfer)),
 (14(Recovery of money/property - other)) Filed by
 Steven G. Storch on behalf of SALVATORE
 LAMONICA.(Storch, Steven) (Entered: 02/22/2018)




                                               2
     Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 5 of 201




Docket Text                                           Date        Docket   Appendix
                                                                  Entry    Page #

Amended Complaint against Ark II CLO 2001-1,        11/28/2018       53     A0256
Limited, Patriarch Partners Agency Services, LLC,
Patriarch Partners Management Group, LLC,
Patriarch Partners, LLC, Lynn Tilton, Transcendence
Transit II, Inc., Transcendence Transit, Inc.
Amended Complaint of Salvatore LaMonica, as
Chapter 7 Trustee of the Jointly-
Administered Estates of TransCare Corporation, et
al. against Lynn Tilton, Patriarch Partners Agency
Services, LLC, Patriarch Partners, LLC, Patriarch
Partners Management Group, LLC, Ark II CLO
2001-1, Limited, Transcendence Transit, Inc., and
Transcendence Transit II, Inc. Filed by Bijan Amini
on behalf of SALVATORE LAMONICA. (Amini,
Bijan) (Entered: 11/28/2018)

Amended Answer to Complaint / Defendants'              5/6/2019      84     A0297
Amended Answer to Chapter 7 Trustee's Amended
Complaint (related document(s)53) filed by Michael
T. Mervis on behalf of Ark II CLO 2001-1, Limited,
Patriarch Partners Agency Services, LLC, Patriarch
Partners Management Group, LLC, Patriarch
Partners, LLC, Lynn Tilton, Transcendence Transit
II, Inc., Transcendence Transit, Inc..(Mervis,
Michael) (Entered: 05/06/2019)
So Ordered Stipulation Signed On 5/14/2019. Re:       5/14/2019      85     A0321
Joint Pretrial Order TRIAL with hearing to be held
on 7/22/2019 at 10:00 AM at Courtroom 723 (SMB)
(Barrett, Chantel) (Entered: 05/14/2019)

Motion to Approve / Notice of Defendants’ Motion       7/8/2019      102    A0466
in Limine to Exclude Certain Irrelevant Documents
and Testimony Related to Credit Suisse filed by
Michael T. Mervis on behalf of Ark II CLO 2001-1,
Limited, Patriarch Partners Agency Services, LLC,
Patriarch Partners Management Group, LLC,
Patriarch Partners, LLC, Lynn Tilton, Transcendence
Transit II, Inc., Transcendence Transit, Inc. with
hearing to be held on 7/22/2019 at 10:00 AM at
Courtroom 723 (SMB) Responses due by 7/15/2019.
(Mervis, Michael) (Entered: 07/08/2019)




                                            3
      Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 6 of 201




Docket Text                                              Date        Docket   Appendix
                                                                     Entry    Page #

Memorandum of Law / Defendants’ Memorandum                7/8/2019      103    A0472
of Law in Support of Their Motion in Limine to
Exclude Certain Irrelevant Documents and
Testimony Related to Credit Suisse (related
document(s)102) filed by Michael T. Mervis on
behalf of Ark II CLO 2001-1, Limited, Patriarch
Partners Agency Services, LLC, Patriarch Partners
Management Group, LLC, Patriarch Partners, LLC,
Lynn Tilton, Transcendence Transit II, Inc.,
Transcendence Transit, Inc. (Mervis, Michael)
(Entered: 07/08/2019)

Declaration of Michael T. Mervis in Support of            7/8/2019      104    A0487
Defendants’ Motion in Limine to Exclude Certain
Irrelevant Documents and Testimony Related to
Credit Suisse (related document(s) 102) filed by
Michael T. Mervis on behalf of Ark II CLO 2001-1,
Limited, Patriarch Partners Agency Services, LLC,
Patriarch Partners Management Group, LLC,
Patriarch Partners, LLC, Lynn Tilton, Transcendence
Transit II, Inc., Transcendence Transit, Inc..
(Attachments: # 1 Ex. 1 # 2 Ex. 2 # 3 Ex. 3 # 4 Ex. 4
# 5 Ex. 5 # 6 Ex. 6 # 7 Ex. 7 # 8 Ex. 8 # 9 Ex. 9 # 10
Ex. 10 # 11 Ex. 11 # 12 Ex. 12 # 13 Ex. 13 # 14 Ex.
14 # 15 Ex. 15 # 16 Ex. 16 # 17 Ex. 17 # 18 Ex. 18)
(Mervis, Michael) (Entered: 07/08/2019)


Motion to Approve / Notice of Defendants’ Motion          7/8/2019      105    A0803
in Limine to Exclude the Testimony of Plaintiff’s
Purported Expert Jonathan I. Arnold filed by
Michael T. Mervis on behalf of Ark II CLO 2001-1,
Limited, Patriarch Partners Agency Services, LLC,
Patriarch Partners Management Group, LLC,
Patriarch Partners, LLC, Lynn Tilton, Transcendence
Transit II, Inc., Transcendence Transit, Inc. with
hearing to be held on 7/22/2019 at 10:00 AM at
Courtroom 723 (SMB) Responses due by 7/15/2019.
(Mervis, Michael) (Entered: 07/08/2019)




                                               4
      Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 7 of 201




Docket Text                                              Date        Docket   Appendix
                                                                     Entry    Page #

Memorandum of Law / Memorandum in Support of              7/8/2019      106    A0809
Defendants’ Motion in Limine to Exclude the
Testimony of Plaintiff’s Purported Expert Jonathan
I. Arnold (related document(s)105) filed by Michael
T. Mervis on behalf of Ark II CLO 2001-1, Limited,
Patriarch Partners Agency Services, LLC, Patriarch
Partners Management Group, LLC, Patriarch
Partners, LLC, Lynn Tilton, Transcendence Transit
II, Inc., Transcendence Transit, Inc. (Mervis,
Michael) (Entered: 07/08/2019)

Declaration of Michael T. Mervis in Support of            7/8/2019      107    A0828
Defendants’ Motion in Limine to Exclude the
Testimony of Plaintiff’s Purported Expert Jonathan
I. Arnold (related document(s)105) filed by Michael
T. Mervis on behalf of Ark II CLO 2001-1, Limited,
Patriarch Partners Agency Services, LLC, Patriarch
Partners Management Group, LLC, Patriarch
Partners, LLC, Lynn Tilton, Transcendence Transit
II, Inc., Transcendence Transit, Inc. (Attachments: #
1 Ex. 1 # 2 Ex. 2 # 3 Ex. 3 # 4 Ex. 4 # 5 Ex. 5 # 6
Ex. 6 # 7 Ex. 7 # 8 Ex. 8 # 9 Ex. 9 # 10 Ex. 10 # 11
Ex. 11 # 12 Ex. 12 # 13 Ex. 13 # 14 Ex. 14 # 15 Ex.
15 # 16 Ex. 16 # 17 Ex. 17) (Mervis, Michael)
(Entered: 07/08/2019)

Statement / Defendants’ Opening Statement filed by       7/19/2019      116    A1160
Michael T. Mervis on behalf of Ark II CLO 2001-1,
Limited, Patriarch Partners Agency Services, LLC,
Patriarch Partners Management Group, LLC,
Patriarch Partners, LLC, Lynn Tilton, Transcendence
Transit II, Inc., Transcendence Transit, Inc. (Mervis,
Michael) (Entered: 07/19/2019)

Transcript regarding Hearing Held on 07/22/19 at         7/30/2019      119    A1182
10:04 A.M. RE: Trial A.M. Session.

Transcript regarding Hearing Held on 07/22/19 at         7/30/2019      120    A1285
2:01 P.M. RE: Trial P.M. Session.

Transcript regarding Hearing Held on 07/23/19 at         7/30/2019      121    A1420
10:09 A.M. RE: Trial A.M. Session.




                                               5
      Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 8 of 201




Docket Text                                              Date        Docket   Appendix
                                                                     Entry    Page #

Transcript prepared by A&A Court Reporting of the        7/23/2019       -     A1506
afternoon trial session held on July 23, 2019, which
has been so-ordered as the official transcript of that
trial session, per the Memorandum Endorsed Order
Signed on 9/9/2019 [ECF No. 131, Adv. Proc. No.
18-1021-smb]

Transcript regarding Hearing Held on 07/24/19 at         7/31/2019      122    A1745
10:03 A.M. RE: Trial.

Transcript regarding Hearing Held on 08/08/19 at          9/3/2019      125    A1918
2:10 P.M. RE: Trial (Continued).

Transcript regarding Hearing Held on 08/13/19 at          9/3/2019      126    A2004
10:19 A.M. RE: Trial A.M. Session.

Transcript regarding Hearing Held on 08/13/19 at          9/3/2019      127    A2092
1:47 P.M. RE: Trial P.M. Session.

Transcript regarding Hearing Held on 08/14/19 at          9/3/2019      128    A2222
10:33 A.M. RE: TRIAL (Continued).

Transcript regarding Hearing Held on 08/14/19 at          9/3/2019      129    A2303
2:01 P.M. RE: Trial (Continued).

Memorandum Endorsed Order Signed On 9/9/2019.             9/9/2019      131    A2346
(Barrett, Chantel) (Entered: 09/09/2019)

Findings of Fact and Conclusions of Law /                9/18/2019      133    A2348
Defendants’ Post-Trial Proposed Findings of Fact
and Conclusions of Law Filed by Michael T. Mervis
on behalf of Ark II CLO 2001-1, Limited, Patriarch
Partners Agency Services, LLC, Patriarch Partners
Management Group, LLC, Patriarch Partners, LLC,
Lynn Tilton, Transcendence Transit II, Inc.,
Transcendence Transit, Inc.. (Mervis, Michael)
(Entered: 09/18/2019)

Findings of Fact and Conclusions of Law Plaintiffs       9/18/2019      134    A2457
Proposed Findings of Fact and Conclusions of Law
Filed by Bijan Amini on behalf of SALVATORE
LAMONICA. (Amini, Bijan) (Entered: 09/18/2019)




                                                6
      Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 9 of 201




Docket Text                                              Date         Docket   Appendix
                                                                      Entry    Page #

Response to Defendants’ Proposed Findings of Fact        10/11/2019      136    A2567
and Conclusions of Law (Dkt. 133) filed by Bijan
Amini on behalf of SALVATORE LAMONICA.
(Amini, Bijan) (Entered: 10/11/2019)

Response / Defendants’ Response to Trustee's Post-       10/11/2019      137    A2592
Trial Proposed Findings of Fact and Conclusions of
Law (related document(s)134) filed by Michael T.
Mervis on behalf of Ark II CLO 2001-1, Limited,
Patriarch Partners Agency Services, LLC, Patriarch
Partners Management Group, LLC, Patriarch
Partners, LLC, Lynn Tilton, Transcendence Transit
II, Inc., Transcendence Transit, Inc. (Attachments: #
1 Ex. A) (Mervis, Michael) (Entered: 10/11/2019)

Post-Trial Findings Of Fact And Conclusions Of            7/6/2020       138    A2621
Law Signed On 7/6/2020. (related document(s)136,
133) (Barrett, Chantel) (Entered: 07/06/2020)

Judgment signed on 7/15/2020. Judgment is entered        7/15/2020       141    A2721
in favor of Plaintiff, Salvatore LaMonica, against
Defendants, Patriarch Partners Agency Services,
LLC, Transcendence Transit, Inc. and
Transcendence Transit II, Inc., jointly and severally,
for a total judgment in the amount of
$45,225,523.29, plus post-judgment interest.
JUDGMENT INDEX NUMBER BC 20,0023
(related document(s)139) (Rouzeau, Anatin)
(Entered: 07/15/2020)

Notice of Appeal filed by Michael T. Mervis on           7/27/2020       146    A2723
behalf of ARK Investment Partners II, L.P., Ark II
CLO 2001-1, Limited, LD Investments, LLC,
Patriarch Partners Agency Services, LLC, Patriarch
Partners II, LLC, Patriarch Partners III, LLC,
Patriarch Partners Management Group, LLC,
Patriarch Partners VIII, LLC, Patriarch Partners
XIV, LLC, Patriarch Partners XV, LLC, Patriarch
Partners, LLC, Lynn Tilton, Transcendence Transit
II, Inc., Transcendence Transit, Inc.. (Attachments: #
1 Exhibit A # 2 Exhibit B # 3 Civil Cover
Sheet)(Mervis, Michael) (Entered: 07/27/2020)




                                                7
      Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 10 of 201




3.     Trial Exhibits

                      Description                            Date       Exhibit   Appendix
                                                                         No.       Page #

                                         Joint Exhibits

 PPAS Credit Agreement                                    8/4/2003     JX_1       A2833

 Wells Fargo Loan and Security Agreement                  10/13/2006   JX_2       A2914

 Wells Fargo 2006 Intercreditor Agreement                 10/13/2006   JX_3       A3113

 Email from Tilton to Leland - RE: TransCare              1/26/2015    JX_8       A3145
 Weekly Report - Supplemental

 Email from Pelissier to Tilton - Transcare ::            2/4/2015     JX_10      A3147
 Escalated situation & corrective proposal

 Email from Leland to Pelissier, Schneider, Bonilla,      2/6/2015     JX_12      A3167
 Berlin, and Stephen - Re: New alternative to
 consider

 Email from Leland to Tilton                              2/10/2015    JX_15      A3171

 Email from Leland to Tilton - Re: TransCare              3/7/2015     JX_29      A3179
 highlights March 1 to 7, 2015

 Email from Greenberg to Tilton                           7/3/2015     JX_33      A3184

 Email from Leland to Pelissier, Greenberg, and           7/10/2015    JX_40      A3190
 Whalen - Fwd: LOI for Transcare Transit

 Email from Tilton to Leland - RE: Thank you!             7/17/2015    JX_44      A3208

 Email from Leland to Pelissier, Greenberg, Jones,        8/10/2015    JX_45      A3211
 Stephen, and Pothin - TransCare Weekly update 8/9

 Email from Pelissier to Bonilla, Leland, and             8/20/2015    JX_46      A3237
 Greenberg - Fw: TransCare

 Email from Leland to                                     11/21/2015   JX_52      A3239
 “Lynn.Tilton@PatriarchPartners.com” - TransCare
 weekly update

 Email from Pelissier to Tilton - RE: TransCare –         12/13/2015   JX_53      A3243
 Yesterday’s call with Wells Fargo

 Email from Greenberg to Tilton - TransCare -             12/18/2015   JX_55      A3249
 ambulance transactions overview with native
 attachment slip sheet




                                                 8
     Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 11 of 201



                    Description                         Date       Exhibit   Appendix
                                                                    No.       Page #

Email from Provost to Greenberg and Pelissier -      12/23/2015   JX_59      A3255
Longer Term Discussion Summary

Email from Husson to Greenberg and Provost - RE:     12/24/2015   JX_60      A3258
Transcare- Longer Term Discussion Summary

Email from Greenberg to Tilton - Transcare -         12/24/2015   JX_61      A3262
ambulance transactions overview (follow up with
additional investment bankers) with Native
attachment

Email from Husson to Greenberg and Provost- LOI      12/30/2015   JX_64      A3269
and APA requirements

Email from Husson to Greenberg and Provost - RE:     12/31/2015   JX_65      A3270
Transcare- Timetable

Email from Michael Greenberg to Lynn Tilton -        1/5/2016     JX_67      A3275
TransCare - updates to 2016 preliminary plan based
on yesterday’s discussion

Chapter 11 Curtis Mallet Engagement Agreement        2/10/2016    JX_77      A3292

Email from Stephen to Buenger - Additional           2/11/2016    JX_79      A3301
Documents

Email from Tilton to Whalen                          2/12/2016    JX_80      A3382

Email from Tilton to Giglio - RE: Transcare-         2/15/2016    JX_82      A3384
Revised Budget

Email from Tilton to Strack - Got your messages      2/17/2016    JX_83      A3388

Email from Tilton to Strack - RE: Wells              2/17/2016    JX_84      A3389
Fargo/Transcare- Financing Discussion Points

Email from Tilton to                                 2/17/2016    JX_86      A3398
“robert.strack@wellsfargo.com”

Email from Tilton to Harrison - RE: Transcare        2/19/2016    JX_87      A3404

Email from Tilton to Landeck and Giglio - RE:        2/19/2016    JX_88      A3407
Borrowing Base

Email from Robert Strack to Lynn Tilton, John        2/22/2016    JX_91      A3411
Husson, Melissa Provost, Michael Greenberg, Jean
Luc Pelissier and Vincent Devito, copying Laurence
Forte and Kurt Marsden - Re: 13 Week Model
Question



                                                9
     Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 12 of 201



                    Description                          Date     Exhibit   Appendix
                                                                   No.       Page #

Email from Tilton to Helfat and Giglio             2/23/2016     JX_93      A3417

Email from Tilton to Giglio - RE: TransCare        2/23/2016     JX_94      A3421

Email from Stephen to Giglio and Harrison          2/23/2016     JX_95      A3424

Email from Stephen to Wolf - Please see attached   2/24/2016     JX_96      A3446
with attachments

Email from Tilton to Giglio - RE: Board Meeting    2/24/2016     JX_97      A3456

Email from Tilton to Giglio and Harrison - FW:     2/24/2016     JX_99      A3459
Transcare borrowings

Email from Greenberg to Youngblood - FW: TT        2/24/2016     JX_101     A3461
Borrowing Certificate and Credit Agreement with
attachment Credit Agreement among Transcendence
Transit and PPAS

“Bill of Sale, Agreement to Pay and Transfer       2/24/2016     JX_102     A3531
Statement” between PPAS and Transcendence
Transit, Inc.

PPAS Proof of Claim                                10/9/2017     JX_110     A3537

                                  Defendants' Exhibits

Security Agreement (PPAS Credit Agreement)         8/4/2003      DX_3       A3546

Email from Tilton to                               2/19/2015     DX_19      A3617
“kurt.marsden@wellsfargo.com” - Re: Transcare

Amendment No. 24 to Credit Agreement of            2/26/2015     DX_26      A3619
TransCare Corporation

Email from Tilton to Whalen and Greenberg - RE:    7/16/2015     DX_64      A3631
TransCare - Availability Block (good news)

Email from Tilton to Jones - RE: TransCare CFO     10/1/2015     DX_72      A3634

Email from “melissa.provost@wellsfargo.com” to    10/14/2015     DX_76      A3637
Leland - RE: Notice of Non-Renewal and attachment

Email from Greenberg to Pelissier and Stephen - RE: 10/29/2015   DX_78      A3640
Draft: TransCare - Meeting Follow up




                                              10
     Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 13 of 201



                    Description                           Date       Exhibit   Appendix
                                                                      No.       Page #

Email from Tilton to Greenberg - RE: TransCare -       12/11/2015   DX_88      A3643
Analysis of BBC Reporting of Unbilled Subsidy
Revenue Amounts

Email from Greenberg to Pelissier and Stephen - Re:    12/11/2015   DX_89      A3645
Draft: TransCare – Today’s call with Wells Fargo

Email from Tilton to Greenberg - RE: Transcare         12/16/2015   DX_92      A3650

Email from Tilton to Greenberg - Re: Transcare         12/18/2015   DX_96      A3652

Email from “Kurt.Marsden@wellsfargo.com” to            12/21/2015   DX_98      A3653
Tilton - RE: Transcare

Email from Greenberg to Tilton - TransCare - update 12/30/2015      DX_100     A3655
on Wells Fargo discussions

Carl Marks Advisory Group (“CMAG”) Consulting          1/7/2016     DX_106     A3657
Agreement

Email from Gerczak to Mercado                          1/15/2016    DX_112     A3667

Email from Tilton to Dudley                            1/29/2016    DX_121     A3669

Email from Tilton to Pelissier, Greenberg, Stephen,    2/4/2016     DX_123     A3672
and Jones

Email from Greenberg to Pelissier - TransCare with     2/7/2016     DX_127     A3674
attachment

Email from Tilton to                                   2/9/2016     DX_130     A3701
“Kurt.Marsden@wellsfargo.com” - RE: Transcare

Email from Killion to Greenberg - Article 9 Entities   2/10/2016    DX_132     A3705
2.10.16.xlsx and attachment

Email from Masaya to Mercado and Stephen;              2/10/2016    DX_133     A3759
copying “Accounting” - FW: TRANSCENDENCE
TRANSIT II, INC. - Formation Documents with
attachments

Email from Giglio to Stephen - Re: Retainer            2/12/2016    DX_137     A3767

Email from Giglio to Stephen - Re: Form of TSA         2/12/2016    DX_138     A3770

Email from Lynn Tilton to                              2/17/2016    DX_147     A3790
“robert.strack@wellsfargo.com” - RE: 13 Week
Cash Flow out of court (2).xlsx




                                              11
     Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 14 of 201



                    Description                           Date      Exhibit   Appendix
                                                                     No.       Page #

Email from Staggers to Tilton                         2/18/2016    DX_150     A3792

Email from Giglio to Tilton                           2/19/2016    DX_151     A3793

Email from Tilton to Forte and Strack - RE:           2/19/2016    DX_157     A3795
Transcare

Email from Greenberg to Tilton - RE: TransCare -      2/20/2016    DX_163     A3798
question

Email from Agrawal to Tilton - RE: TransCare -        2/22/2016    DX_166     A3800
Updated NewCo Model with Paratransit, PA, and
HV

Email from Giglio to Tilton - RE: Wells Counter       2/23/2016    DX_171     A3833

Letter to TransCare from PPAS Re: “Notice of          2/24/2016    DX_174     A3835
Acceptance of Subject Collateral in Partial
Satisfaction of Obligation”

Email from Tilton to Giglio - re: TransCare           2/15/2016    DX_195     A3840
Proposed DIP budget

                                    Plaintiffs Exhibits

Authority Matrix - Transcare Corporation Written      7/10/2012    PX_3       A3844
Consent of the Sole Director

Email from Provost to Greenberg and Pelissier -       12/17/2015   PX_132     A3848
TransCare Forbearance Terms Discussed

Email from Greenberg to Landeck and Killion -         1/7/2016     PX_158     A3851
TransCare - updates to 2016 preliminary plan based
on yesterday’s discussion

Email from Pfefferle to Tilton -RE: Carl Marks        1/14/2016    PX_165     A3859
Advisors Status Update

Email from Greenberg to Dudley and Mercado            1/15/2016    PX_168     A3863

Email from Fiorillo to Greenberg - RE: Transcare      1/15/2016    PX_170     A3865

Email from Pfefferle to Killion, Greenberg, Pelissier, 1/27/2016   PX_175     A3868
and Jones - Update Executive Summary for Lynn
(pending additional updates including results of this
mornings ST Barnaba meeting)

Email from Greenberg to Pfefferle, Killion, and       1/27/2016    PX_177     A3885
Landeck - Status of Wells Fargo discussions 01-



                                              12
     Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 15 of 201



                    Description                          Date       Exhibit   Appendix
                                                                     No.       Page #

16.pptx

Email from Greenberg to Greenberg - Changes to        1/28/2016    PX_179     A3887
cash flow forecast and business plan 01-28-16.pptx

Email from Pfefferle to Greenberg - RE: Attachment    2/3/2016     PX_185     A3903
to Funds Request 02-02-16.xlsx

Memorandum from Wolf to Distribution- October         2/5/2016     PX_191     A3912
2015 Financials

Email from CMAG to Greenberg                          2/10/2016    PX_193     A3929

Email from Greenberg to Arrowood, Ubbenga,            2/10/2016    PX_196     A3931
Charles, Bolton, and Miles - TransCare - insurance
information requested

Email from Greenberg to Wolf - FW: Ark/Transcare      2/10/2016    PX_197     A3967
Docs

Email from Peter Wolf to Michael Greenberg - RE:      2/12/2016    PX_203     A4034
Transcare Direction Letters

Email from Pelissier to Jones, Pothin, Greenberg,     2/14/2016    PX_206     A4046
Wolf, Youngblood, Stephen, and Dell

Email from Mercado to Fillebeen- Loan Daily           2/16/2016    PX_209     A4055
Extracts-Transcare.xlsx

Email from Strack to CMAG - RE: TransCare term        2/19/2016    PX_219     A4057
sheet

Email from Tilton to Giglio and Harrison              2/24/2016    PX_227     A4061

Email from Tilton to Giglio, et al - RE: Board        2/24/2016    PX_234     A4063
Meeting

Email from Brian Stephen to Robert Siegel and         2/25/2016    PX 235     A4066
Michael Greenberg, copying Scott Whalen and Mark
Villa - RE: Insurance

Expert Report of Jonathan I. Arnold, Ph.D.            11/30/2018   PX_282     A4071

Expert Rebuttal Report of Jeffrey R. Dunn             2/11/2019    PX_283     A4141

Email from Pelissier to Tilton                        2/13/2016    PX_286     A4176




                                                 13
   Case 1:20-cv-06274-LAK Document 11-1 Filed 09/30/20 Page 16 of 201




                  20 Civ. 06274 (LAK)
                      United States District Court

                                for the
                     Southern District of New York



                  IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


           PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                              —against—
           SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
          ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



           APPENDIX TO BRIEF FOR THE APPELLANTS


                   Volume I - A0001-A0185
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document
               Doc 51 Filed 03/25/16    11-1 Filed
                                      Entered       09/30/20
                                               03/25/16       PageMain
                                                        08:19:11   17 ofDocument
                                                                         201
                                     Pg 1 of 5


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------x
 In re:                                                                   Chapter 7

                TRANSCARE CORPORATION, et al.,                            Case No.: 16-10407 (SMB)
                                                                          Jointly-Administered
                            Debtors.
 --------------------------------------------------------------x
        ORDER, PURSUANT TO 11 U.S.C. §§ 105(a) AND 721, AUTHORIZING THE
     CHAPTER 7 TRUSTEE TO OPERATE THE DEBTORS’ BUSINESSES AND PAY
                    CERTAIN OPERATING EXPENSES OF THESE ESTATES

                Upon the motion dated February 26, 2016 (the “Motion”) of Salvatore LaMonica, as

 interim Chapter 7 Trustee (the “Trustee”) of the jointly-administered estates of TransCare

 Corporation, et al. (collectively, the “Debtors”)1, seeking the entry of an Order, pursuant to §§

 105(a) and 721 of Title 11 of the United States Code (the “Bankruptcy Code”), authorizing the

 Trustee to operate the Debtors’ businesses and pay certain expenses on an interim basis solely to

 wind down the Debtors’ operations, nunc pro tunc to February 25, 2016 through and including

 March 27, 2016 (without prejudice to seek further extensions of such authority) [Dkt. No. 7]; and

 upon the ex parte application dated February 26, 2016 seeking, inter alia, a hearing on shortened

 and limited notice of the Motion [Dkt. No. 8]; and upon the Order scheduling a hearing on

 shortened and limited notice of the Motion (the “Scheduling Order”) [Dkt. No. 9]; and upon the

 Response of Patriarch Partners Agency Services, LLC to the Motion [Dkt. No. 11]; and upon the

 hearing held before the Court on March 1, 2016 (the “Hearing”), the record of which is

 incorporated herein by reference; and upon the representations made to the Court at the Hearing




 1
                The jointly-administered Debtors are: TransCare Corporation [Case No. 16-10407]; TransCare New York,
                Inc. [Case No.: 16-10408]; TransCare ML, Inc. [Case No.: 16-10409]; TC Ambulance Group, Inc. [Case
                No.: 16-10410]; TransCare Management Services, Inc. [Case No.: 16-10411]; TCBA Ambulance, Inc. [Case
                No.: 16-10412]; TC Billing and Services Corporation [Case No. 16-10413]; TransCare Westchester, Inc.
                [Case No.: 16-10414]; TransCare Maryland, Inc. [Case No. 16-10415]; TC Ambulance North, Inc. [Case
                No.: 16-10416]; and TransCare Harford County, Inc. [Case No.: 16-10417].


 {P1123168.2}                                            4276810.1

                                                         A0001
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document
               Doc 51 Filed 03/25/16    11-1 Filed
                                      Entered       09/30/20
                                               03/25/16       PageMain
                                                        08:19:11   18 ofDocument
                                                                         201
                                     Pg 2 of 5


 by the Trustee, the Trustee’s proposed counsel, the United States Trustee, the Debtors (through

 counsel), Wells Fargo Bank, N.A. (through counsel), Patriarch Partners Agency Services, LLC

 (through counsel) and Kin Leasing Corp. (through counsel); and the Court having jurisdiction to

 consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and

 1334; and consideration of the Motion and the relief requested therein being a core proceeding

 pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C.

 §§ 1408 and 1409; and due and proper notice of the Motion having been provided in accordance

 with the Scheduling Order; and the Court having found and determined that the relief sought in

 the Motion is in the best interests of the Debtors, their estates, their creditors and all parties in

 interest, and that the legal and factual bases set forth in the Motion establish just cause for the relief

 granted herein; and after due deliberation and sufficient cause appearing therefore, it is hereby:

                ORDERED, that the Motion is granted as modified at the Hearing and to the extent set

 forth herein; and, it is further

                ORDERED, that, in order to effectuate an orderly wind down of the Debtors’ businesses

 and to preserve the value of the Debtors’ assets, the Trustee is authorized to, as necessary and in

 coordination with the Department of Health and pursuant to New York State law, operate and/or

 designate an operator to maintain certain Ambulance Service Certificates issued by the New York

 State Department of Health and to pay reasonable and necessary expenses required in connection

 therewith and to secure the Debtors’ assets for an interim period, nunc pro tunc to February 25,

 2016 through and including April 25, 2016, without prejudice to the Trustee to seek further

 extensions of such authority; and, it is further

                ORDERED, that the Trustee is authorized to borrow from Wells Fargo the principal sum

 of $50,000.00, (i) which loan shall be added to the outstanding loan balance owing by Debtors to




 {P1123168.2}                                      4276810.1

                                                   A0002
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document
               Doc 51 Filed 03/25/16    11-1 Filed
                                      Entered       09/30/20
                                               03/25/16       PageMain
                                                        08:19:11   19 ofDocument
                                                                         201
                                     Pg 3 of 5


 Wells Fargo, and (ii) with respect to which Wells Fargo shall be granted an administrative expense

 priority claim under section 503(b) of the Bankruptcy Code in an amount equal to, but not

 exceeding, $50,000.00 in aggregate; and it is further

                ORDERED, that, in consideration for, among other things, Wells Fargo making the U&O

 Payment (as defined below) and the $50,000.00 loan to the Trustee, (a) the automatic stay

 provisions of § 362 of the Bankruptcy Code are hereby modified and vacated without further

 notice, application or order of the Court to the extent necessary to permit Well Fargo, together

 with any of its representatives, agents, employees, professionals, consultants (including, without

 limitation, Carl Marks Advisory Group, LLC, engaged by Wells Fargo as of February 25, 2016),

 contractors (including, without limitation, any former employees of Debtors retained by any

 consultant of Wells Fargo or other Wells Fargo Professional (as defined below)) and any other

 third party working to assist Wells Fargo with Wells Fargo’s consent or agreement (collectively,

 “Wells Fargo Professionals”), and all of their respective successors and assigns) to take or omit to

 take any and all actions to bill, collect, compromise, settle, liquidate, pursue, recover and otherwise

 enforce all of Wells Fargo’s applicable liens and rights with respect to all of Debtors’ accounts

 receivable and general intangible assets related solely to the Debtors’ accounts receivable (and the

 products and proceeds thereof), and to apply all payments, collections and proceeds in respect of

 such assets to the outstanding obligations owing by Debtors to Wells Fargo; (b) the Trustee shall

 afford Wells Fargo and the Wells Fargo Professionals with full and unfettered access to, and shall

 permit Wells Fargo and the Wells Fargo Professionals with the right to occupy and/or utilize nunc

 pro tunc to February 24, 2016, all of the Debtors’ offices and locations (collectively, the “Debtors’

 Premises”), books and records, equipment and systems located thereon in connection with the

 collection and recovery of all of Debtors’ accounts receivable; and (c) Wells Fargo shall be




 {P1123168.2}                                     4276810.1

                                                  A0003
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document
               Doc 51 Filed 03/25/16    11-1 Filed
                                      Entered       09/30/20
                                               03/25/16       PageMain
                                                        08:19:11   20 ofDocument
                                                                         201
                                     Pg 4 of 5


 permitted to continue to sweep and/or remit all funds deposited into the Debtors’ deposit accounts

 maintained at Wells Fargo for application against the obligations owing by Debtors to Wells Fargo;

 provided, that Wells Fargo shall provide the Trustee with an accounting of the all such funds so

 remitted and/or swept and applied upon the Trustee’s reasonable request therefor;

                ORDERED, that Wells Fargo shall: (i) pay the sum of $800,000.00 to the Trustee for the

 benefit of the Debtors’ estates (the “U&O Payment”), which sum shall not be entitled to

 administrative expense claim status, but shall be added to the outstanding loan balance owing by

 the Debtors to Wells Fargo and shall be recoverable by Wells Fargo solely from its collateral

 and/or from non-Debtor obligors, subject to the Reservation of Rights (as defined below); and (ii)

 fund in accordance with the annexed budget (the “Budget”): (a) all of the expenses incurred by the

 Debtors’ estates, Wells Fargo or the Wells Fargo Professionals in connection with Wells Fargo’

 use and occupancy of the Debtors’ Premises located at 1 Metrotech Center, 20th Floor, Brooklyn,

 New York 11201, 25 14th Street, Brooklyn, New York 11215 and 800 Bank Street, Brooklyn, New

 York 11236; and (b) all other expenses provided for in the annexed budget (collectively, the “U&O

 Expenses”); and, it is further

                ORDERED, that notwithstanding anything contained herein, the Trustee and his

 professionals shall also have continuous and unfettered access to the Debtors’ Premises, assets,

 computers and/or servers located at, inter alia, 1 Metrotech Center, 20th Floor, Brooklyn, New

 York 11201, 25 14th Street, Brooklyn, New York 11215 and 800 Bank Street, Brooklyn, New

 York 11236; and, it is further

                ORDERED, that Patriarch Partners Agency Services, LLC (in its capacity as agent and

 acting for and on behalf of certain Term Loan Lenders) and Term Loan Lenders expressly reserve

 all of their rights, claims, interests, and defenses with respect to: (i) the treatment and recovery of




 {P1123168.2}                                       4276810.1

                                                   A0004
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document
               Doc 51 Filed 03/25/16    11-1 Filed
                                      Entered       09/30/20
                                               03/25/16       PageMain
                                                        08:19:11   21 ofDocument
                                                                         201
                                     Pg 5 of 5


 the U&O Payment by Wells Fargo; (ii) the propriety or appropriateness of the inclusion, addition,

 or extent (in whole or in part) of the U&O Payment to Wells Fargo’s outstanding Revolving Loan

 Date (as defined in ¶ 1.27 of a certain October 13, 2006 Intercreditor Agreement); and (iii) any

 and all of their rights, interests, claims, and defenses under the October 13, 2006 Intercreditor

 Agreement, Title 11 of the United States Code, or applicable non-bankruptcy law with regard to

 the U&O Payment or the propriety or necessity of the U&O Expenses (the “Reservation of

 Rights”); and, it is further

                ORDERED, that the Trustee expressly reserves all of his and the estates’ rights and

 defenses with respect to the payment of the U&O Expenses by Wells Fargo, and nothing in this

 Order shall constitute a waiver of the Trustee’s rights or claims against either Wells Fargo or the

 Term Loan Lenders pursuant to § 506(c) of the Bankruptcy Code with respect to the estates’

 accounts receivable or otherwise; and, it is further

                ORDERED, that Wells Fargo expressly reserves all of its rights, claims and defenses (if

 any) with respect to the treatment and claim status of the U&O Expenses; and, it is further

                ORDERED that the Trustee is authorized and empowered to expend such funds and

 execute and deliver any and all documents as are reasonably necessary to implement the terms of

 this Order; and, it is further

                ORDERED, that this Court shall retain jurisdiction to hear and determine all matters arising

 from the implementation of this Order.

 Dated: March 24th, 2016
        New York, New York                                           /s/ STUART M. BERNSTEIN_
                                                                     Hon. Stuart M. Bernstein
                                                                     United States Bankruptcy Judge




 {P1123168.2}                                         4276810.1

                                                      A0005
Transcare Corporation                                          Case 1:20-cv-06274-LAK
Chapter 7
                                                          16-10407-smb   Doc 51-1 FiledDocument
                                                                                        03/25/16 11-1    Filed03/25/16
                                                                                                     Entered   09/30/2008:19:11
                                                                                                                          Page 22Exhibit
                                                                                                                                  of 201                                                                              Pg
                                                                     0      1      2     3
                                                                                               1 4of 1    5       6      7      8        9                                                                                 10             11-13       Weeks 1-13

Week Ended ($ in 000's)                                                         2/25-2/26   3/4           3/11          3/18           3/25          4/1          4/8          4/15          4/22          4/29            5/6          5/13-5/27       Total
Collections
        Ambulance / Ambulette Receipts                                               -             -           600           950          950           950          950            950          900          900             700             663          8,513
        MTA - ParaTransit & NY Transit Receipts                                      -             -           -           2,000           -             -            -           1,950          -             -              -               -            3,950
        Ambulance / Ambulette Receipts: 2/25/16 - 3/4/16                             -             -         1,766           -             -             -            -             -            -             -              -               -            1,766
Subtotal Receipts (Swept)                                                            -             -      $2,365.5      $2,950.0        $950.0        $950.0       $950.0      $2,900.0       $900.0        $900.0         $700.0          $663.0         14,228

Operating Disbursements
    Independent Contractor Fees                                                      -             -             (45)          (53)           (41)         (37)         (34)          (33)          (33)          (33)           (33)             -         (344)
    CMAG reimbursement for IC Fees paid 3/1/16 & 3/4/16                              -            (105)          -             -              -            -            -             -             -             -              -                -         (105)
        Prepetition Unpaid Payroll Taxes5                                            -             -             -             -              -            (39)       -               -             -             -              -                -          (39)
        Miscellaneous Compensation - bonuses, PTO, etc.                              -             -             -             -              -            -          (50)            -             -             -              (50)             -         (100)
        Medical insurance cost offset                                                -             -             -             -              (20)         -          (20)            -             -             -              -                -          (40)
        Subtotal                                                                     -            (105)          (45)          (53)           (61)         (76)      (104)            (33)          (33)          (33)           (83)             -         (628)

Recurring Insurance Payments
     NYSIF - Monthly                                                                 -             -             -          -                 -            -            -             -             -             -              -                -          -
     COBRA                                                                           -             -             -          -                 -            -            -             -             -             -              -                -          -
     Zurich Auto Insurance                                                           -             -             -          -                 -            -            -             -             -             -              -                -          -
     MD/PA/DE Workers Comp                                                           -             -             -          -                 -            -            -             -             -             -              -                -          -
     IPFS (Gen'l Liab & Prop Insure)                                                 -             -             -         (143)              -            -            -             -             -             -              -                -         (143)
     Subtotal                                                                        -             -             -         (143)              -            -            -             -             -             -              -                -         (143)

All Other
        Rent - Sez Foster (Bklyn Bank St)1                                           -             -             -             (37)           -            (74)         -             -             -             -              -                -         (111)
        Stub Rent2                                                                   -             -             -             (10)           -            -            -             -             -             -              -                -          (10)
        All Other Rent3                                                              -             -          -            (185)              -            -            (58)          -             -             -              -                -         (243)
        Maintenance & Repairs                                                        -             -          -             -                 -            -            -             -             -             -              -                -          -
        Fuel                                                                         -             -          -             -                 -            -            -             -             -             -              -                -          -
        Supplies, etc.                                                               -             -          -             -                 -            -            -             -             -             -              -                -          -
        IT Consultant Fee                                                            -             -          -             (10)              -            -            (10)          -             -             -              -                -          (20)
        CMAG Fees                                                                    -             -         (125)          -                 -            (83)         -             (73)          -             (37)           -                -         (317)
        Santander & Signature Fin leases                                             -             -          -             -                 -            -            -             -             -             -              -                -          -
        All Other Capital Leases                                                     -             -          -             -                 -            -            -             -             -             -              -                -          -
        Bank Fees & Wells Interest                                                   -             (58)       -             -                 -            (65)         -             -             -             -              (65)             -         (188)
        All other4                                                                   -             -          -             (48)              (45)       (30)           (30)          -             (30)          -              (30)             -         (213)
        Subtotal                                                                     -             (58)      (125)         (290)              (45)      (252)           (98)          (73)          (30)          (37)           (95)             -       (1,103)

Past Due and Extraordinary
     Chapter 7 costs                                                                 -             -             -         (850)              -            -            -             -             -             -              -                -         (850)
     Subtotal Past Due and Extraordinary                                             -             -             -         (850)              -            -            -             -             -             -              -                -         (850)


Total Operating Disbursements                                                        -        ($164)        ($170)       ($1,337)        ($106)        ($328)       ($202)       ($106)         ($63)         ($70)         ($178)                -       (2,724)

AR - Beginning Balance                                                                                     22,380        20,014         17,064        16,114       15,164       14,214        11,314        10,414          9,514           8,814            -
Collections - Prepetition                                                                                  (2,365)       (2,950)          (950)         (950)        (950)      (2,900)         (900)         (900)          (700)           (663)       (14,228)
Remaining to Collect                                                                                       20,014        17,064         16,114        15,164       14,214       11,314        10,414         9,514          8,814           8,151        (14,228)

Beginning Loan Balance                                                                       13,669        13,833        11,637         10,024         9,180        8,558        7,810         5,016         4,179          3,349           2,827         13,669
AR Collections                                                                                  -           2,365         2,950            950           950          950        2,900           900           900            700             663         14,228
Additional Funding Required                                                                     -             -             -              -             -            -            -             -             -              -               -              -
Funding Requests                                                                               (164)         (170)       (1,337)          (106)         (328)        (202)        (106)          (63)          (70)          (178)            -           (2,724)
Ending Loan Balance                                                                          13,833        11,637        10,024          9,180         8,558        7,810        5,016         4,179         3,349          2,827           2,164          2,164

1
    Assumes 2 weeks access after MTA Portal re-opened. At Trustee request, added contingent April rent payment
2
    Metrotech rent 2/25/16 - 2/29/16
3
    At Trustee's request, Stub and 1 month rent at Hamilton Place. 2 months access to Metrotech
4
    Includes various items such as communications/utilities/IT licenses, etc.

                                                                                                                                      A0006
5
    Unpaid prepetition payroll taxes for wind down staff only. Total unpaid prepetition payroll taxes are approximately $1.216MM
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document
               Doc 52 Filed 03/25/16    11-1 Filed
                                      Entered       09/30/20
                                               03/25/16       PageMain
                                                        16:41:28   23 ofDocument
                                                                         201
                                     Pg 1 of 7


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------x
 In re:                                                               Chapter 7

 TRANSCARE CORPORATION, et al.,                                       Case No.: 16-10407 (SMB)
                                                                      (Jointly-Administered)
                            Debtors.
 -------------------------------------------------------------x

        ORDER: (I) APPROVING THE STIPULATION RESPECTING THE SALE OF
     CERTAIN PERSONAL PROPERTY; (II) AUTHORIZING THE PUBLIC AUCTION
     SALES OF CERTAIN PERSONAL PROPERTY; (III) APPROVING THE SALE AND
     NOTICE TERMS FOR THE PUBLIC AUCTION SALES OF CERTAIN PERSONAL
     PROPERTY; (IV) APPROVING THE SALE OF CERTAIN PERSONAL PROPERTY,
     FREE AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES, SECURITY
     INTERESTS AND OTHER INTERESTS TO THE SUCCESSFUL BIDDERS AT THE
      PUBLIC AUCTION SALES; (V) APPROVING THE EMPLOYMENT OF MALTZ
       AUCTIONS, INC. AS AUCTIONEER TO MARKET AND PUBLICLY AUCTION
        CERTAIN PERSONAL PROPERTY; (VI)AUTHORIZING THE TRUSTEE TO
       DONATE OR OTHERWISE DISPOSE OF CERTAIN DE MINIMUS PERSONAL
                PROPERTY; AND (VII) GRANTING RELATED RELIEF


         Upon the motion dated March 17, 2016 (the “Sale Procedures Motion”)1 of Salvatore

 LaMonica, as interim Chapter 7 Trustee (the “Trustee”) for the jointly-administered estates of

 TransCare Corporation, TransCare New York, Inc., TransCare ML, Inc., TC Ambulance Group,

 Inc., TransCare Management Services, Inc., TCBA Ambulance, Inc., TC Billing and Services

 Corporation, TransCare Westchester, Inc., TransCare Maryland, Inc., TC Ambulance North, Inc.

 and TransCare Harford County, Inc. (collectively, the “Debtors”), by his counsel, LaMonica

 Herbst & Maniscalco, LLP, seeking entry of an Order: (i) approving the Stipulation Respecting

 the Sale of Certain Personal Property (the “Stipulation”) between the Trustee, Patriarch Partners

 Agency Services LLC, on behalf of itself and as Administrative Agent (“PPAS”), and

 Transcendence Transit, Inc.; (ii) authorizing the Trustee to proceed with public auction sales of


 1
         Defined terms not otherwise defined herein shall have the same meanings ascribed to them in the Sale
         Procedures Motion.




                                                      A0007
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document
               Doc 52 Filed 03/25/16    11-1 Filed
                                      Entered       09/30/20
                                               03/25/16       PageMain
                                                        16:41:28   24 ofDocument
                                                                         201
                                     Pg 2 of 7


 certain personal property; (iii) approving the terms and conditions of sale (the “Sale Terms”) and

 noticing for the public auction sales (the “Notice of Sale”); (iv) approving the sales of certain

 personal property, free and clear of all liens, claims and encumbrances, security interests and other

 interests, to the successful bidder(s) at the public auction sales; (v) approving the Trustee’s

 employment of Maltz Auctions, Inc. as his auctioneer to market and publicly auction certain

 personal property; (vi) authorizing the Trustee to donate or otherwise dispose of certain de minimus

 personal property; and (vii) approving and granting such other, further and different relief as this

 Court deems just and proper (the “Sale Procedures Motion”) [Dkt. No. 37]; and upon the Order

 scheduling a hearing on shortened and limited notice of the Sale Procedures Motion (the

 “Scheduling Order”) [Dkt. No. 39]; and upon the Affidavit of Service evidencing proof of service

 of the Sale Procedures Motion and the Scheduling Order [Dkt. No. 42]; and upon the Response of

 PPAS to the Sale Procedures Motion [Dkt. No. 49]; and no objections or other responses having

 been filed with the Court; and the matter having come on to be heard before the Court on March

 24, 2016 (the “Hearing”), the transcript of which is incorporated by reference herein; and no

 additional notice or hearing being required; and, based upon the Sale Procedures Motion and the

 representations made to the Court at the Hearing, it now appearing that the relief requested in the

 Sale Procedures Motion is in the best interests of the Debtors’ estates; and after due deliberation

 thereon and good cause appearing therefor, it is hereby:

 FOUND AND DETERMINED THAT:2

        A.       This Court has jurisdiction over the Sale Procedures Motion and the relief requested

 therein pursuant to 28 U.S.C. §§ 157 and 1334.




 2
        Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as
        findings of fact, when appropriate. See FED. R. BANKR. P. 7052.

                                                        2

                                                     A0008
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document
               Doc 52 Filed 03/25/16    11-1 Filed
                                      Entered       09/30/20
                                               03/25/16       PageMain
                                                        16:41:28   25 ofDocument
                                                                         201
                                     Pg 3 of 7


           B.   Consideration of the Sale Procedures Motion and the relief requested therein is a

 core proceeding pursuant to 28 U.S.C. § 157(b).

           C.   Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

           D.   The Trustee has articulated good and sufficient reasons for this Court to grant the

 relief requested in the Sale Procedures Motion, including this Court’s approval of: (i) the

 Stipulation; (ii) the public auction sales of the Tangible Personal Property Assets on the terms set

 forth in the Sale Procedures Motion; (ii) the Sale Terms for the public auction sales of the Tangible

 Personal Property Assets; (iii) the Notice of Sale for the public auction sales of the Tangible

 Personal Property Assets; and (iv) the public auction sales of the Tangible Personal Property

 Assets free and clear of all liens, claims and encumbrances, security interests and other interests

 to the successful bidder(s) at the public auction sales, with the same to attach to the proceeds

 thereof pursuant to 11 U.S.C. § 363.

 NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

           1.   The Sale Procedures Motion is approved to the extent indicated [SMB 3/25/16]

 and the Trustee is authorized to proceed with the Auction Sales of the Tangible Personal Property

 Assets.

           2.   The Stipulation annexed to this Order as Exhibit A is hereby authorized and

 approved in all respects [SMB 3/25/16].

           3.   In accordance with the Stipulation, the following costs and expenses shall be

 carved-out of and paid from the gross proceeds from the sale of the Foreclosed Personal Property

 Assets (the “Carve Out”): (a) sums sufficient to satisfy, in full, any and all reasonable costs

 incurred by the Trustee directly in connection with the preservation and protection of the

 Foreclosed Personal Property Assets until the commencement of the auction for such assets; (b)



                                                  3

                                               A0009
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document
               Doc 52 Filed 03/25/16    11-1 Filed
                                      Entered       09/30/20
                                               03/25/16       PageMain
                                                        16:41:28   26 ofDocument
                                                                         201
                                     Pg 4 of 7


 sums sufficient to satisfy, in full, any and all reasonable costs incurred by the Trustee in connection

 with the sale of the Foreclosed Personal Property Assets, and as such costs relate specifically and

 solely to the Foreclosed Personal Property Assets, including the reasonable fees and expenses of

 the Trustee’s retained counsel (as approved by the Court).

        4.      In accordance with the Stipulation, upon clearance of the gross proceeds from the

 sale of the Foreclosed Personal Property Assets, and following the segregation of sums sufficient

 to satisfy the Carve Out, 20% of the net proceeds from the sale of the Foreclosed Personal Property

 Assets will be carved-out for the benefit of the Debtors’ estates (the “Creditor Carve Out”); and

 (b) the Trustee shall be authorized to immediately pay to PPAS 80% of the net sale proceeds from

 the sale of the Foreclosed Personal Property Assets without further Order of the Court.

        5.      The Trustee is authorized to segregate 10% of the Creditor Carve Out solely for the

 payment of for the payment of pre-petition claims entitled to priority under Bankruptcy Code §

 507(a)(4).

        6.      Pursuant to Bankruptcy Code §§ 327(a) and 328 and Bankruptcy Rule 2014, the

 Trustee is authorized to employ and retain Maltz Auctions, Inc. as his auctioneer to conduct the

 Auction Sales of the Tangible Personal Property Assets on the terms set forth in the Sale

 Procedures Motion and the Maltz Affidavit.

        7.      Maltz Auctions, Inc.’s compensation shall be limited to a 12.5% buyer’s premium,

 which shall be collected and retained by Maltz Auctions, Inc. and shall not be collected by the

 Trustee or calculated as part of the Tangible Personal Property Assets’ sale proceeds or the

 amounts disbursed or turned over under 11 U.S.C. § 326 [SMB 3/25/16]. Maltz Auctions, Inc.

 shall not be entitled to further compensation or reimbursement of out-of-pocket expenses from the

 Debtors’ estates.



                                                   4

                                                A0010
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document
               Doc 52 Filed 03/25/16    11-1 Filed
                                      Entered       09/30/20
                                               03/25/16       PageMain
                                                        16:41:28   27 ofDocument
                                                                         201
                                     Pg 5 of 7


         8.        In accordance with Local Rule 6004-1(f), within 21 days of the last Auction Sale,

 Maltz Auctions shall file a report with the Court and transmit a copy of the report to the United

 States Trustee.

         9.        The Sale Terms annexed to this Order as Exhibit B are hereby approved in all

 respects [SMB 3/25/16] and shall govern the Auction Sales of the Tangible Personal Property

 Assets, provided, however, that the Trustee may, in the exercise of his business judgment, modify

 non-material terms of the Sale Terms as may be reasonably necessary to effectuate the sale of the

 Tangible Personal Property Assets.

         10.       The Tangible Personal Property Assets will be sold: (a) “as is”, “where is”, without

 any representations of any kind or nature whatsoever, including as to merchantability or fitness for

 a particular purpose, and without warranty or agreement as to the condition of such personal

 property; and (b) free and clear of any and all liens, claims, encumbrances, interests or adverse

 claims to title, of whatever kind or nature (collectively, the “Liens”), with any such Liens, claims

 or encumbrances to attach to the net proceeds of sale in the same amount and priority as they

 existed as of the date the Debtors filed their petitions for relief with this Court.

         11.       The revised Notice of Sale, substantially in the form annexed to this Order as

 Exhibit C, is hereby approved.

         12.       The Trustee shall cause a copy of the revised Notice of Sale to be served on not less

 than twenty-one (21) days prior to the first scheduled Auction Sale on April 20, 2016 (i.e., by

 March 30, 2016) upon the following parties:

               a. the Debtors, through their counsel

               b. the non-Debtors (TC Hudson Valley Ambulance Corp., TC Ambulance Corp. and
                  TransCare Pennsylvania Inc.);

               c. the United States Trustee;


                                                     5

                                                 A0011
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document
               Doc 52 Filed 03/25/16    11-1 Filed
                                      Entered       09/30/20
                                               03/25/16       PageMain
                                                        16:41:28   28 ofDocument
                                                                         201
                                     Pg 6 of 7


              d. entities who have requested notice under Bankruptcy Rule 2002;

              e. entities who filed proofs of claim with the Court in the Debtors’ cases;

              f. all entities known or reasonably believed to have asserted a lien, encumbrance or
                 claim or other interest in any of the Tangible Personal Property Assets;

              g. all affected federal, state and local regulatory and taxing authorities, including the
                 Internal Revenue Service; and

              h. all entities known or reasonably believed to have expressed an interest in the
                 Tangible Personal Property Assets.

 Such notice shall constitute good and sufficient notice of the Auction Sales, and no other or further

 notice of the Auction Sales shall be necessary or required.

        13.       To the extent subsequent Auction Sales are scheduled by the Trustee at Maltz

 Auctions, Inc., not less than twenty-one (21) days’ notice of such Auction Sales shall be provided

 in the same manner provided herein. Such notice shall constitute good and sufficient notice of such

 Auction Sales, and no other or further notice of such Auction Sales shall be necessary or required.

        14.       The Trustee is authorized, in his sole business discretion, to donate or otherwise

 dispose of Tangible Personal Property Assets the Trustee determines to be of de minimus value to

 the estates, without further Order of the Court, in connection with, and in furtherance of, the wind

 down of the Debtors’ businesses.

        15.       The rights of First Financial Corporate Leasing, LLC d/b/a First Financial

 Healthcare Solutions with respect to certain leased equipment at the Premises are hereby fully

 reserved and none of the leased equipment of First Financial Corporate Leasing, LLC d/b/a First

 Financial Healthcare Solutions at the Premises shall be sold by the Trustee without further Order

 of this Court.

        16.       The Trustee is authorized and empowered to take such steps, incur and pay such

 costs and expenses, and do such things as may be reasonably necessary to fulfill the requirements


                                                    6

                                                A0012
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document
               Doc 52 Filed 03/25/16    11-1 Filed
                                      Entered       09/30/20
                                               03/25/16       PageMain
                                                        16:41:28   29 ofDocument
                                                                         201
                                     Pg 7 of 7


 established by this Order, including expending such reasonable funds as may be necessary to

 effectuate service of the Notice of Sale.

        17.     This Court shall retain jurisdiction over any matter or dispute arising from or

 relating to the implementation of this Order.

        18.     Notwithstanding Bankruptcy Rules 6004(g) and 6006(d), this Order shall not be

 stayed for fourteen (14) days after the entry hereof and shall be effective and enforceable

 immediately upon entry hereof.

 Dated: March 25, 2016
        New York, New York

                                                         /s/STUART M. BERNSTEIN
                                                         Honorable Stuart M. Bernstein
                                                         United States Bankruptcy Judge




                                                   7

                                                 A0013
    Case 1:20-cv-06274-LAK
16-10407-smb                Document
               Doc 52-1 Filed 03/25/1611-1  Filed03/25/16
                                         Entered  09/30/2016:41:28
                                                            Page 30 of 201 A
                                                                    Exhibit
                                 Pg 1 of 21




                                                           EXHIBIT A




                                   A0014
    Case 1:20-cv-06274-LAK
16-10407-smb                Document
               Doc 52-1 Filed 03/25/1611-1  Filed03/25/16
                                         Entered  09/30/2016:41:28
                                                            Page 31 of 201 A
                                                                    Exhibit
                                 Pg 2 of 21




                                   A0015
    Case 1:20-cv-06274-LAK
16-10407-smb                Document
               Doc 52-1 Filed 03/25/1611-1  Filed03/25/16
                                         Entered  09/30/2016:41:28
                                                            Page 32 of 201 A
                                                                    Exhibit
                                 Pg 3 of 21




                                   A0016
    Case 1:20-cv-06274-LAK
16-10407-smb                Document
               Doc 52-1 Filed 03/25/1611-1  Filed03/25/16
                                         Entered  09/30/2016:41:28
                                                            Page 33 of 201 A
                                                                    Exhibit
                                 Pg 4 of 21




                                   A0017
    Case 1:20-cv-06274-LAK
16-10407-smb                Document
               Doc 52-1 Filed 03/25/1611-1  Filed03/25/16
                                         Entered  09/30/2016:41:28
                                                            Page 34 of 201 A
                                                                    Exhibit
                                 Pg 5 of 21




                                   A0018
    Case 1:20-cv-06274-LAK
16-10407-smb                Document
               Doc 52-1 Filed 03/25/1611-1  Filed03/25/16
                                         Entered  09/30/2016:41:28
                                                            Page 35 of 201 A
                                                                    Exhibit
                                 Pg 6 of 21




                                   A0019
    Case 1:20-cv-06274-LAK
16-10407-smb                Document
               Doc 52-1 Filed 03/25/1611-1  Filed03/25/16
                                         Entered  09/30/2016:41:28
                                                            Page 36 of 201 A
                                                                    Exhibit
                                 Pg 7 of 21




                                   A0020
    Case 1:20-cv-06274-LAK
16-10407-smb                Document
               Doc 52-1 Filed 03/25/1611-1  Filed03/25/16
                                         Entered  09/30/2016:41:28
                                                            Page 37 of 201 A
                                                                    Exhibit
                                 Pg 8 of 21




                                   A0021
    Case 1:20-cv-06274-LAK
16-10407-smb                Document
               Doc 52-1 Filed 03/25/1611-1  Filed03/25/16
                                         Entered  09/30/2016:41:28
                                                            Page 38 of 201 A
                                                                    Exhibit
                                 Pg 9 of 21




                                   A0022
    Case 1:20-cv-06274-LAK
16-10407-smb                Document
               Doc 52-1 Filed 03/25/1611-1   Filed03/25/16
                                         Entered   09/30/2016:41:28
                                                             Page 39 of 201 A
                                                                     Exhibit
                                 Pg 10 of 21




                                    A0023
                Case 1:20-cv-06274-LAK
            16-10407-smb                Document
                           Doc 52-1 Filed 03/25/1611-1   Filed03/25/16
                                                     Entered   09/30/2016:41:28
                                                                         Page 40 of 201 A
                                                                                 Exhibit
                                             Pg 11 of 21




                                                                                                  EXHIBIT B
                       UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK
              IN RE: TRANSCARE CORPORATION, et al., Case No.: 16‐10407 (SMB) (Jointly Administered)
                                     Salvatore LaMonica, as Chapter 7 Trustee
                                        TERMS AND CONDITIONS OF SALE

Auction Sale Dates:   Wednesday, April 20, 2016 at 11:00 a.m. at 25 14th St., Brooklyn, NY 11215
                      Wednesday, May 4, 2016 at 11:00 a.m. at 718 S. Fulton Ave., Mt. Vernon, NY 10550
                      Friday, May 6, 2016 at 11:00 a.m. at 10 S. White St., Poughkeepsie, NY 12601
                      Wednesday, May 11, 2016 at 11:00 a.m. at 400 Seco Rd., Monroeville, PA 15146
                      Thursday, May 12, 2016 at 11:00 a.m. at 1125 Desoto Rd., Baltimore, MD 21223
                      TBD at 39 Windsor Place, Central Islip, New York 11722

        1. These Terms and Conditions of Sale are promulgated in connection with the Bankruptcy Court authorized
public auction sales (the “Auction Sales” and each an “Auction Sale”) of certain assets in the jointly‐administered
cases of TransCare Corporation, et al. (the “Debtors”), including, but not limited to, ambulances, vehicles,
machinery, equipment, furniture and supplies (collectively, the “Assets”). The seller of the Assets is Salvatore
LaMonica, as interim Chapter 7 Trustee (the “Trustee”) of the Debtors’ estates. The Trustee’s retained auctioneer is
Maltz Auctions, Inc. (the “Auctioneer”).
        2. The Auction Sales will be held on Wednesday, April 20, 2016 at 11:00 a.m. at 25 14th Street, Brooklyn,
New York 11215 (the “Brooklyn Auction”); on Wednesday, May 4, 2016 at 11:00 a.m. at 718 South Fulton Avenue,
Mt. Vernon, New York 10550 (the “Mt Vernon Auction”); on Friday, May 6, 2016 at 11:00 at 10 South White Street,
Poughkeepsie, New York 12601 (the “Poughkeepsie Auction”); on Wednesday, May 11, 2016 at 400 Seco Road,
Monroeville, Pennsylvania 15146 (the “Pennsylvania Auction”); on Thursday, May 12, 2016 at 11:00 a.m. at 1125
Desoto Road, Baltimore, Maryland 21223 (the “Maryland Auction”); and on dates and times to be determined at
the Auctioneer’s premises located at 39 Windsor Place, Central Islip, NY 11722 (the “Central Islip Auctions” and all
locations collectively referred to as the “Premises”).
        3. Online bidding will be available at the Auction Sales for bidders who pre‐register in accordance with the
following conditions: (a) delivery of an original signed Terms and Conditions of Sale to the Auctioneer at least four (4)
business days prior to the respective Auction Sale; (b) delivery of a deposit of at least 25% of the amount in which a
bidder may spend (in cash, postal money order, cashier's check or by wire transfer) to the Auctioneer at least four (4)
business days prior to the respective Auction Sale; and (c) and the minimum deposit required to qualify for online
bidding is $1,000. Online bidders shall have purchasing power equal to 400% of the amount they deposit (as an
example, if you send in $10,000 you will have up to $40,000 of purchasing power at the Auction Sale).
        4. The sale of the Assets will be subject to buyer’s premium (the “Buyer’s Premium”) in the amount of
twelve and one‐half percent (12.5%) of the gross sales price of the Assets. The Buyer’s Premium shall be added to
the final sale price and payable by the successful bidder(s) of the Assets, and the estate shall not be responsible to
pay any portion of the Buyer’s Premium.
        5. A 25% minimum deposit in cash or certified funds (the “Deposit”) is required from all bidders at the time of
knockdown, as well as name, address and telephone number or bid paddle number.




                                                        A0024
                Case 1:20-cv-06274-LAK
            16-10407-smb                Document
                           Doc 52-1 Filed 03/25/1611-1   Filed03/25/16
                                                     Entered   09/30/2016:41:28
                                                                         Page 41 of 201 A
                                                                                 Exhibit
                                             Pg 12 of 21




         6. Payments of the balance of the purchase price must be made in cash, certified funds, or wire transfer, and
are required to be paid in full by:
             (a) 12:00 noon on Friday, April 22, 2016 for the Brooklyn Auction (the “Brooklyn Payment Deadline”)
             (b) 12:00 noon on Friday, May 6, 2016 for the Mt Vernon Auction (the “Mt. Vernon Payment Deadline”);
             (c) 12:00 noon on Monday, May 9, 2016 for the Poughkeepsie Auction (the “Poughkeepsie Deadline”);
             (d) 12:00 noon on Thursday, May 12, 2016 for the Pennsylvania Auction (the “Pennsylvania Deadline”);
             (e) 4:00 p.m. on Thursday, May 12, 2016, the day of the sale for the Maryland Auction (the “Maryland
                 Deadline”); and
             (f) 4:00 pm on a date TBD, which will be the day of the sale for the Central Islip (the “Central Islip
                 Deadline”),
(collectively, the “Payment Deadlines”). All instruments are to be made payable to the Trustee’s auctioneer, “Maltz
Auctions, Inc.”
         7. Removal of all Assets from the Premises will be conducted between the hours of 8:00 a.m. and 4:00 p.m.
weekdays only, and must be completed by no later than:
             (a) 4:00 pm on Monday, April 25, 2016 for the Brooklyn Auction Assets (the “Brooklyn Removal Deadline”);
             (b) 4:00 pm on Monday, May 9, 2016 for the Mt. Vernon Auction Assets (the “Mt Vernon Removal
                 Deadline”);
             (c) 4:00 pm on Monday, May 9, 2016 for the Poughkeepsie Auction Assets (the Poughkeepsie Removal
                 Deadline”);
             (d) 4:00 pm on Thursday, May 12, 2016 for the Pennsylvania Auction Assets (the Pennsylvania Removal
                 Deadline);
             (e) 12:00 pm on Friday, May 13, 2016 for the Maryland Auction Assets (the Maryland Removal Deadline);
                 and
             (f) 4:00 pm on a date TBD for the Central Islip Auction Assets (the “Central Islip Removal Deadline”),
(collectively, the “Removal Deadlines”). Removal will be during the hours of 8:00 a.m. and 4:00 p.m. only.
         8. All Assets purchased are required to be removed by the successful bidder at his/her/its own cost, risk and
expense from the Premises by the respective Removal Deadlines. Any and all New York State Department of Health
stickers affixed to any vehicle Assets must be removed by the successful bidder and returned to the Auctioneer prior
to the removal of such vehicle Assets from the Premises. Neither the Auctioneer, nor the Trustee shall have any
responsibility for any item left on the Premises after payment has been made and the applicable Removal Deadlines
have passed. Any items left at the Premises after the respective Removal Deadlines may be deemed abandoned or
resold by the Trustee.
         9. Successful bidders will only be authorized to remove Assets purchased once full payment of the
purchase price is received by the Trustee and/or the Auctioneer. If full payment is not received by the respective
Payment Deadline the Deposit will be forfeited by the successful bidder.
         10. In the event of any disputed bid, the Trustee reserves the right to immediately put up for sale such item(s)
that is/are the subject of such dispute.
         11. The Trustee reserves the right to sell the Assets in bulk, consecutive lot number order, or in any order he
deems advisable or other methods as deemed appropriate by the Auctioneer and/or the Trustee.



                                                        A0025
                  Case 1:20-cv-06274-LAK
              16-10407-smb                Document
                             Doc 52-1 Filed 03/25/1611-1   Filed03/25/16
                                                       Entered   09/30/2016:41:28
                                                                           Page 42 of 201 A
                                                                                   Exhibit
                                               Pg 13 of 21




          12. The auction sheets and records of sale as set forth by the Auctioneer must be accepted as final by all
buyers.
        13. In the event that the successful bidder fails to comply with the terms of final payment and removal as
provided for herein, the Trustee reserves the right to resell the items concerned, without any notice whatsoever to the
successful bidder concerned. The Deposits will be forfeited and any such successful bidder will remain liable for any
deficiency, as well as the costs and expenses incurred by such resale.
        14. No allowances or adjustments of any kind will be made.
        15. The Auctioneer and the Trustee will not bound by any actions or statements made by any other person
other than themselves.
        16. The Auction Sales are subject to confirmation by the Trustee and the Trustee reserves the right to refuse or
accept any and all bids.
        17. Applicable sales tax will be collected unless any such successful bidder supplies a valid resale certificate.
        18. IRS regulations require the Auctioneer to report all cash payments exceeding $10,000.00 from any one
individual.
        19. These Terms and Conditions of Sale are read at the beginning of the Auction Sales and will be posted at the
Premises during the Auction Sales so that all prospective purchasers are deemed to have full knowledge of the same
regardless of what time they entered the Premises. By making a bid for the Assets, all bidders will be deemed to have
acknowledged having read these Terms and Conditions of Sale and having agreed to be bound by them.
        20. There will be no refunds, substitutions or exchanges of deposits and all sales are final.
        21. Bid rigging is illegal, and suspected violations will be reported to the Department of Justice for investigation
and prosecution. Any determination that a successful bidder, second bidder, or any competing bidder has engaged in
bid rigging will result in the forfeiture of the Deposit.
        22. Pursuant to Bankruptcy Rule 6004‐1 no appraiser, auctioneer or officer, director, stockholder, agent,
employee or insider of any appraiser of auctioneer, or relative of any of the foregoing, shall purchase, directly or
indirectly, or have a financial interest in the purchase of, any property of the estate that the appraiser or auctioneer
has been employed to appraise or sell.

I, buyer # _______________ have read the foregoing Terms and Conditions of Sale and agree to be bound by them.
X ______________________________________ Date _____________ Buyer # _____________




                                                          A0026
     Case 1:20-cv-06274-LAK
 16-10407-smb                Document
                Doc 52-1 Filed 03/25/1611-1   Filed03/25/16
                                          Entered   09/30/2016:41:28
                                                              Page 43 of 201 A
                                                                      Exhibit
                                  Pg 14 of 21
LaMONICA HERBST & MANISCALCO, LLP
3305 Jerusalem Avenue, Suite 201
Wantagh, New York 11793
Telephone: (516) 826-6500
Gary F. Herbst, Esq.

                                                                EXHIBIT C
Holly R. Holecek, Esq.
Jacqulyn S. Loftin, Esq.


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                          Chapter 7

TRANSCARE CORPORATION, et al.,                                  Case No.: 16-10407 (SMB)
                                                                (Jointly-Administered)
                           Debtors.
-------------------------------------------------------------x
              NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST
           OF PUBLIC AUCTION SALES OF CERTAIN PERSONAL PROPERTY

        PLEASE TAKE NOTICE that, on February 24, 2016, TransCare Corporation,
TransCare New York, Inc., TransCare ML, Inc., TC Ambulance Group, Inc., TransCare
Management Services, Inc., TCBA Ambulance, Inc., TC Billing and Services Corporation,
TransCare Westchester, Inc., TransCare Maryland, Inc., TC Ambulance North, Inc. and
TransCare Harford County, Inc. (collectively, the “Debtors”) each filed voluntary petitions for
relief under Chapter 7 of Title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”). The Debtors’ cases are being jointly-administered under case no. 16-10407 (SMB)
pursuant to Orders of the Bankruptcy Court.

        PLEASE TAKE FURTHER NOTICE that, pursuant to an Order of the Bankruptcy
Court dated March __, 2016, Salvatore LaMonica, the interim Chapter 7 Trustee of the Debtors’
estates (the “Trustee”), was authorized, inter alia, to conduct public auction sales (the “Auction
Sales” and each an “Auction Sale”) of certain personal property of the Debtors and their non-
debtor affiliates/subsidiaries TC Hudson Valley Ambulance Corp., TC Ambulance Corp. and
TransCare Pennsylvania Inc. and to employ Maltz Auctions, Inc. (“Maltz Auctions”) as his
auctioneer to conduct such public auction sales.

        PLEASE TAKE FURTHER NOTICE that the personal property to be liquidated by the
Trustee includes, inter alia, the ambulances, vehicles, machinery, equipment and supplies that the
Debtors and their non-debtor affiliates/subsidiaries TC Hudson Valley Ambulance Corp., TC
Ambulance Corp. and TransCare Pennsylvania Inc. used in the ordinary course of business (the
“Tangible Personal Property Assets”), which assets are located at the Debtors’ and the non-
Debtors’ premises located at: (a) 25 14th Street, Brooklyn, New York 11215; (b) 800 Banks
Street, Brooklyn, New York 11236; (c) 295 Stanley Avenue, Brooklyn, New York 11207; (d) 1
Metrotech Center, 20th Floor, Brooklyn, New York 11201; (e) 718 South Fulton Avenue, Mt.
Vernon, New York 10550; (f) 1125 Desoto Road, Baltimore, Maryland 21223; (g) 400 Seco
Road, Monroeville, Pennsylvania 15146; (h) 10 South White Street, Poughkeepsie, New York
12601; and (i) 102 Old Route 6, Carmel, New York 10512. A list of the ambulances and vehicles
to be liquidated are attached hereto as Exhibit A.




                                                     A0027
      Case 1:20-cv-06274-LAK
 16-10407-smb       Doc 52-1 Filed Document
                                      03/25/1611-1    Filed03/25/16
                                                  Entered    09/30/2016:41:28
                                                                        Page 44 of  201 A
                                                                                  Exhibit
                                          Pg 15 of 21
       PLEASE TAKE FURTHER NOTICE that the Auction Sales of the Tangible Personal
Property Assets on the following dates at the addresses listed: (a) on April 20, 2016 at 11:00
a.m. at 25 14th Street, Brooklyn, New York 11215; (b) on May 4, 2016 at 11:00 a.m. at 718
South Fulton Avenue, Mt. Vernon, New York 10550; (c) on May 6, 2016 at 11:00 a.m. at 10
South White Street, Poughkeepsie, New York 12601; (d) on May 11, 2016 at 11:00 a.m. at 400
Seco Road, Monroeville, Pennsylvania 15146; (e) on May 12, 2016 at 11:00 a.m. at 1125
Desoto Road, Baltimore, Maryland 21223; and (f) on a date (or dates) to be determined at Maltz
Auctions at 39 Windsor Place, Central Islip, New York 11722.

        PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Code sections
363(b) and (f), Rule 6004 of the Federal Rules of Bankruptcy Procedure and Local Bankruptcy
Rule S.D.N.Y. LBR 6004-1, the Tangible Personal Property Assets will be sold free and clear of
all liens, claims and encumbrances (if any), with such liens, claims and encumbrances to attach
to the net proceeds of sale from the encumbered Tangible Personal Property Assets (if any).

       PLEASE TAKE FURTHER NOTICE that the sale of the Tangible Personal Property
Assets will be subject to a buyer’s premium in the amount of twelve and one half percent
(12.5%) of the gross sales price of the Tangible Personal Property Assets (the “Buyer’s
Premium”). The Buyer’s Premium shall be added to the final sale price and payable by the
successful bidder(s) of the Tangible Personal Property Assets, and the Debtors’ estates shall not
be responsible to pay any portion of the Buyer’s Premium.

        PLEASE TAKE FURTHER NOTICE THAT online bidding will be available at the
Auction Sales for bidders who pre-register in accordance with the following conditions: (a)
delivery of an original signed Terms and Conditions of Sale to Maltz Auctions at least four (4)
business days prior to the respective Auction Sale; (b) delivery of a deposit of at least 25% of the
amount in which a bidder may spend (in cash, postal money order, cashier's check or by wire
transfer) to Maltz Auctions at least four (4) business days prior to the respective Auction Sale;
and (c) and the minimum deposit required to qualify for online bidding is $1,000. Online bidders
shall have purchasing power equal to 400% of the amount they deposit (as an example, if you
send in $10,000 you will have up to $40,000 of purchasing power at the Auction Sale).

        PLEASE TAKE FURTHER NOTICE that title to the Tangible Personal Property
Assets will be transferred to the successful bidder(s) pursuant to Bills of Sale. Maltz Auctions
shall collect any applicable sales tax from buyers, and prepare all reporting forms, certificates,
reports and other documentation required in connection with the payment of all applicable sales
taxes to the appropriate taxing authorities, and Maltz shall process all of the foregoing. Maltz
Auctions shall pay the same to the appropriate taxing authorities in accordance with applicable
law.

       PLEASE TAKE FURTHER NOTICE that the Tangible Personal Property Assets are
being sold “as is”, “where is”, without any representations of any kind or nature whatsoever,
including as to merchantability or fitness for a particular purpose, and without warranty or
agreement as to the condition of such Tangible Personal Property Assets.

       PLEASE TAKE FURTHER NOTICE that the inspection dates and times as well as the
complete terms and conditions for the sales of the Tangible Personal Property Assets will be
posted on Maltz Auctions’ website located at www.MaltzAuctions.com.




                                              A0028
      Case 1:20-cv-06274-LAK
 16-10407-smb       Doc 52-1 Filed  Document
                                      03/25/1611-1    Filed03/25/16
                                                  Entered   09/30/2016:41:28
                                                                        Page 45 of  201 A
                                                                                  Exhibit
                                         Pg 16 of 21
       PLEASE TAKE FURTHER NOTICE that requests for information about the Tangible
Personal Property Assets can be obtained by contacting counsel to the Trustee, LaMonica Herbst
& Maniscalco, LLP, Holly R. Holecek, Esq., at hrh@lhmlawfirm.com or (516) 826-6500, or
Maltz Auctions at (516) 349-7022.

Dated: March ___, 2016
       Maltz Auctions, Inc.               Salvatore LaMonica, as Chapter 7 Trustee
         39 Windsor Place                  c/o LaMonica Herbst & Maniscalco, LLP
   Central Islip, New York 11722                    3305 Jerusalem Avenue
    Telephone: (516) 349-7022                     Wantagh, New York 11793
        Fax: (516) 349-0105                       Telephone: (516) 826-6500
     www.MaltzAuctions.com                           Fax: (516) 826-0222




                                           A0029
    Case 1:20-cv-06274-LAK
16-10407-smb                Document
               Doc 52-1 Filed 03/25/16    11-1     Filed03/25/16
                                             Entered     09/30/2016:41:28
                                                                   Page 46 of 201 A
                                                                           Exhibit
                                    EXHIBIT A
                                 Pg 17 of 21
                               (Subject to Change)

     VIN             YEAR    YEAR‐MAKE‐MODEL (if known)       TYPE (if known)      LOCATION
 1FDSS34F12HB02524      2002                2002 Ford E350             Ambulance              14th Street
 1FDSS34F92HA36627      2002                2002 Ford E350             Ambulance              14th Street
1FDWF36F82EB37341       2002             2002 Ford F SERIES                                   14th Street
 1FDSE35F03HA93824      2003                2003 Ford E350           Ambulance                14th Street
 1FDSE35F53HB05403      2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34F13HA97231      2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34F13HB01066      2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34F23HA90238      2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34F33HB10476      2003                                         Ambulance                14th Street
 1FDSS34F43HA90239      2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34F43HB58037      2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34F53HA60957      2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34F53HA62112      2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34F53HB05394      2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34F63HB10488      2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34F83HA67580      2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34F83HB58042      2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34FX3HA67578      2003                2003 Ford E350           Ambulance                14th Street
1FDWE35F03HB42859       2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34F43HB53808      2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34F53HB10479      2003                2003 Ford E350           Ambulance                14th Street
 1FDSS34F03HB65065      2004                2004 Ford E350           Ambulance                14th Street
 1FDSS34P04HA98865      2004                2004 Ford E350           Ambulance                14th Street
 1FDSS34P14HA69410      2004                2004 Ford E350           Ambulance                14th Street
 1FDSS34P24HA98320      2004                2004 Ford E350           Ambulance                14th Street
 1FDSS34P34HA54374      2004                2004 Ford E350           Ambulance                14th Street
 1FDSS34P34HA69442      2004                2004 Ford E350           Ambulance                14th Street
 1FDSS34P64HA69449      2004                2004 Ford E350           Ambulance                14th Street
 1FDSS34P74HA69444      2004                2004 Ford E350           Ambulance                14th Street
1FDWE35P54HB12217       2004                2004 Ford E350           Ambulance                14th Street
1FMYU92104KA61243       2004              2004 Ford Escape                 SUV                14th Street
1FMYU92174DA24064       2004                 Ford Suburban                                    14th Street
 1FDSS34P45HA65837      2005                2005 Ford E350           Ambulance                14th Street
 1FDSS34P45HA65840      2005                2005 Ford E350           Ambulance                14th Street
1FDWE35P05HA65082       2005                2005 Ford E350           Ambulance                14th Street
1FDWE35P25HB01399       2005                2005 Ford E350           Ambulance                14th Street
1FDWE35P75HA65080       2005                2005 Ford E350           Ambulance                14th Street
1FDWE35P85HA17023       2005                2005 Ford E350           Ambulance                14th Street
1FMYU93105DA19983       2005              2005 Ford Escape                 SUV                14th Street
1FDWE35P06DB31400       2006                2006 Ford E350           Ambulance                14th Street
1FDWE35P66DB09630       2006                2006 Ford E350           Ambulance                14th Street
1FDWE35P86DB12626       2006                2006 Ford E350           Ambulance                14th Street
1FDWE35PX6DB09632       2006                2006 Ford E350           Ambulance                14th Street
 1FDXE45P56HA83220      2006                2006 Ford E350           Ambulance                14th Street
 1FBNE31L37DA11289      2007                2007 Ford E350           Ambulance                14th Street
1FDWE35P27DA96411       2007                2007 Ford E350           Ambulance                14th Street
1FDWE35P77DB00694       2007                 Ford Suburban           Ambulance                14th Street
 1FDSS34P58DA70167      2008                2008 Ford E350           Ambulance                14th Street
1FDWE35P28DB04430       2008                2008 Ford E350           Ambulance                14th Street
1FDWE35P58DA95531       2008                2008 Ford E350           Ambulance                14th Street
1FDWE35P58DB55520       2008                2008 Ford E350           Ambulance                14th Street
1FDWE35P78DA82585       2008                2008 Ford E350           Ambulance                14th Street
1FDWE35P78DA95529       2008                2008 Ford E350           Ambulance                14th Street
 1FDXE45P78DA54117      2008                2008 Ford E350           Ambulance                14th Street
 1GBJG316981122015      2008       2008 Chevrolet Suburban                 SUV                14th Street
1FDWE35P08DB55523       2008                2008 Ford E350           Ambulance                14th Street
 1FDEE35L99DA64597      2009     2009 Ford E‐450 Superduty                 Bus                14th Street
 1FDSS34P19DA89655      2009                2009 Ford E350           Ambulance                14th Street



                                                A0030
     Case 1:20-cv-06274-LAK
 16-10407-smb                Document
                Doc 52-1 Filed 03/25/16    11-1     Filed03/25/16
                                              Entered     09/30/2016:41:28
                                                                    Page 47 of 201 A
                                                                            Exhibit
                                     EXHIBIT A
                                  Pg 18 of 21
                                (Subject to Change)

         VIN               YEAR    YEAR‐MAKE‐MODEL (if known)        TYPE (if known)        LOCATION
    1FDSS34P29DA73707         2009                2009 Ford E350              Ambulance             14th Street
    1FDSS34P89DA64316         2009                2009 Ford E350              Ambulance             14th Street
    1FDSS34P99DA78578         2009         2009 Ford ECONOLINE                                      14th Street
  1FDWE35P09DA88097           2009                2009 Ford E350             Ambulance              14th Street
  1FDWE35P89DA66302           2009                2009 Ford E350             Ambulance              14th Street
  1FDWE35P89DA80281           2009                2009 Ford E350             Ambulance              14th Street
  1FDWE35P79DA50947           2009                2009 Ford E350             Ambulance              14th Street
  1FDWE35P89DA68535           2009                2009 Ford E350             Ambulance              14th Street
    1FDXE45P09DA89664         2009     2009 Ford E‐450 Superduty                   Bus              14th Street
  1FMCU9DG2AKC84617           2010              2010 Ford Escape                   SUV              14th Street
   15‐DS534528HB45536                                                        Ambulance              14th Street
    15TSS34P65HB01340                                                              Van              14th Street
  1EDWE35FY6DB09632                                                          Ambulance              14th Street
    1F7SS34P45HB24700                                                              Van              14th Street
    1FD5534P85HA65839                                                        Ambulance              14th Street
   1FDSS34F4WHBC7766                                                         Ambulance              14th Street
    1FDSS34P46DB06895                                                        Ambulance              14th Street
    1FDSS34P84HA74085                                                        Ambulance              14th Street
   1FDW235P090A88027                                                         Ambulance              14th Street
  1FDWE3FS6CDBO6820                                                          Ambulance              14th Street
      1FDWEP98DA56920                                                                               14th Street
   1FDWF36P17EA14867                                                         Ambulance              14th Street
     1FDWF36P8ZD02769                                                                Van            14th Street
  1FDWZ35P66DB07630                                                          Ambulance              14th Street
   1FMEU73E71ZA84757                                                           Ford SUV             14th Street
      1FMJKIG57AEA4774                                                               ERU            14th Street
     1FMYU02134A34384                                                              Patrol           14th Street
     1FWE35P98DA30974                                                        Ambulance              14th Street
   ACD5534P54HA4D799                                                         Ambulance              14th Street
  IFMNZ11W99DA93593                                                                  Van            14th Street
IFT5534P34P34HA88541                                                         Ambulance              14th Street
      IFTRE1425XHB5431                                                        Transport             14th Street
                MISSING                                                              Van            14th Street
                MISSING                                                      Ambulance              14th Street
                MISSING                                                      Ambulance              14th Street
                MISSING                                                             Plow            14th Street
                MISSING                                                           Escape            14th Street
                MISSING                                                       Transport             14th Street
                MISSING                                                      Ambulance              14th Street
             NO STICKERS                                                             Van            14th Street
             NO STICKERS                                                      Transport             14th Street
             NO STICKERS                                                     Ambulance              14th Street
   1FD3E35P08DB32083          2008                           Ford          Invalid Coach           Banks Street
  1FMEU73E38UB11541           2008              2008 Ford Explorer                   SUV                Carmel
    1GBJG316381100804         2008        2008 Chevrolet Suburban            Ambulance                  Carmel
  1FMEU7DE2AUA36982           2010              2010 Ford Explorer                   SUV                Carmel
    1B7KF23WXTJ116131         1996                1996 Dodge Ram                     SUV            Central Islip
   1FMZU73E72UB05489          2002                   Ford Explorer                   SUV            Central Islip
   1FMYU93107KB25042          2007               2007 Ford Escape                    SUV            Central Islip
    1FDEE3FL5ADA23340         2010                 2010 Ford E350          Invalid Coach            Central Islip
    1FDEE3FL7ADA01386         2010                 2010 Ford E350                    Bus            Central Islip
    1FDEE3FL4ADA38153         2010                 2010 Ford E350          Invalid Coach           Central Islip
  1FDEE3FL9ADA69995           2010                                         Invalid Coach           Central Islip
 1FTNE2EW2ADA99642            2010                 2010 Ford E250          Invalid Coach           Central Islip
  1FDSS34F4YHB73046           2000                 2000 Ford E350            Ambulance               Maryland
   1FDSE35F13HB05396          2003                 2003 Ford E350           Ambulance                  Maryland
   1FDSE35F13HB05397          2003                           Ford     Ambulance Type 3                 Maryland




                                                      A0031
    Case 1:20-cv-06274-LAK
16-10407-smb                Document
               Doc 52-1 Filed 03/25/16    11-1     Filed03/25/16
                                             Entered     09/30/2016:41:28
                                                                   Page 48 of 201 A
                                                                           Exhibit
                                    EXHIBIT A
                                 Pg 19 of 21
                               (Subject to Change)

    VIN              YEAR     YEAR‐MAKE‐MODEL (if known)      TYPE (if known)     LOCATION

 1FDSS34F03HB01057     2003                           Ford     Ambulance Type 2               Maryland

 1FDSS34F93HB10484     2003                 2003 Ford E350            Ambulance               Maryland
1FMYU92163KB24957      2003                    Ford Escape                  SUV               Maryland

 1FDSS34F43HB65067     2004                 2004 Ford E350            Ambulance               Maryland

 1FDSS34FX3HB58043     2004                 2004 Ford E350            Ambulance               Maryland

 1FDSS34P94HB09488     2004                           Ford     Ambulance Type 2               Maryland

 1FDSS34P75HA59790     2005                 2005 Ford E350           Ambulance                Maryland
 1FDSS34P95HA59789     2005                 2005 Ford E350           Ambulance                Maryland
1FDWE35P66HA24506      2006                 2006 Ford E350           Ambulance                Maryland
1FTNS24W46DB06933      2006             2006 Ford Suburban           Ambulette                Maryland
1FTNS24W66DB06934      2006                           Ford           Ambulette                Maryland
 1FDSS34P37DA91551     2007                           Ford     Ambulance Type 2               Maryland
 1FDSS34P67DA91530     2007                           Ford     Ambulance Type 2               Maryland
 1FDSS34P87DA91528     2007                           Ford     Ambulance Type 2               Maryland
 1FDSS34P97DA91554     2007                           Ford     Ambulance Type 2               Maryland
 1FDSS34PX7DA91529     2007                           Ford     Ambulance Type 2               Maryland
 1FDSS34P88DA70177     2008                           Ford     Ambulance Type 2               Maryland
1FDWE35PX8DA64324      2008                           Ford     Ambulance Type 3               Maryland
1FTNS24W28DA41857      2008                           Ford           Ambulette                Maryland
 1FDSS34P19DA93947     2009                 2009 Ford E350           Ambulance                Maryland
 1FDSS34P39DA89656     2009                 2009 Ford E350           Ambulance                Maryland
 1FDSS34P79DA89658     2009                           Ford     Ambulance Type 2               Maryland
1FDSS34P889DA89653     2009                           Ford     Ambulance Type 2               Maryland
               N/A                                    Ford                                    Maryland
               N/A                                    Ford                                    Maryland

 1FDSS34F12HA22401     2002                 2002 Ford E350           Ambulance               Mt. Vernon
 1FDSS34F62HA03813     2002                 2002 Ford E350           Ambulance               Mt. Vernon
 1FDSS34F72HB40808     2002                 2002 Ford E350           Ambulance               Mt. Vernon
 1FDSS34F03HB23057     2003                 2003 Ford E350           Ambulance               Mt. Vernon
 1FDSS34F23HB53807     2003                 2003 Ford E350           Ambulance               Mt. Vernon
 1FDSS34F33HA60956     2003                 2003 Ford E350           Ambulance               Mt. Vernon
 1FDSS34F33HB01053     2003                 2003 Ford E350           Ambulance               Mt. Vernon
 1FDSS34F43HB01059     2003                 2003 Ford E350           Ambulance               Mt. Vernon
 1FDSS34F73HB01069     2003                 2003 Ford E350           Ambulance               Mt. Vernon
 1FDSS34F73HB53818     2003                 2003 Ford E350           Ambulance               Mt. Vernon
 1FDSS34F83HB01047     2003                 2003 Ford E350           Ambulance               Mt. Vernon
 1FDSS34F83HB18012     2003                 2003 Ford E350           Ambulance               Mt. Vernon
 1FDSS34F83HB23064     2003                 2003 Ford E350           Ambulance               Mt. Vernon
 1FDSS34P04HA98316     2004                 2004 Ford E350           Ambulance               Mt. Vernon
 1FDSS34P14HA54373     2004                 2004 Ford E350           Ambulance               Mt. Vernon
 1FDSS34P24HA98317     2004                 2004 Ford E350           Ambulance               Mt. Vernon
 1FDSS34P44HA98318     2004                 2004 Ford E350           Ambulance               Mt. Vernon
1FDWE35P54HB03114      2004                 2004 Ford E350           Ambulance               Mt. Vernon
 1FDSS34P15HA58697     2005                 2005 Ford E350     Ambulance Type 2              Mt. Vernon
 1FDSS34P35HA58698     2005                 2005 Ford E350           Ambulance               Mt. Vernon
1FDWE35P05HA65079      2005                 2005 Ford E350           Ambulance               Mt. Vernon
1FMYU93135KD98182      2005               2005 Ford Escape                 SUV               Mt. Vernon
1FMYU93145KE22019      2005               2005 Ford Escape                 SUV               Mt. Vernon
1FMZU73E15UB41232      2005              2005 Ford Explorer                SUV               Mt. Vernon
 1FTSS34P25HA57787     2005                 2005 Ford E350           Ambulance               Mt. Vernon
1FDWE35P36DA91877      2006                 2006 Ford E350           Ambulance               Mt. Vernon



                                               A0032
    Case 1:20-cv-06274-LAK
16-10407-smb                Document
               Doc 52-1 Filed 03/25/16    11-1     Filed03/25/16
                                             Entered     09/30/2016:41:28
                                                                   Page 49 of 201 A
                                                                           Exhibit
                                    EXHIBIT A
                                 Pg 20 of 21
                               (Subject to Change)

     VIN              YEAR    YEAR‐MAKE‐MODEL (if known)       TYPE (if known)       LOCATION
1FDWE35P36DB31410        2006              2006 Ford E350               Ambulance               Mt. Vernon
1FDWE35P46DA91872        2006              2006 Ford E350               Ambulance               Mt. Vernon
1FDWE35P76DA19435        2006              2006 Ford E350               Ambulance               Mt. Vernon
1FDWE35P07DA96407        2007              2007 Ford E350               Ambulance               Mt. Vernon
1FDWE35P07DA96410        2007              2007 Ford E350               Ambulance               Mt. Vernon
1FDWE35P37DA96451        2007              2007 Ford E350               Ambulance               Mt. Vernon
1FMYU93117KA64820        2007            2007 Ford Escape                     SUV               Mt. Vernon
 1FDSS34P08DA77771       2008              2008 Ford E350               Ambulance               Mt. Vernon
1FDWE35P08DA39075        2008              2008 Ford E350               Ambulance               Mt. Vernon
1FDWE35P18DA56919        2008              2008 Ford E350               Ambulance               Mt. Vernon
1FDWE35P38DA64326        2008              2008 Ford E350               Ambulance               Mt. Vernon
1FDWE35PX8DA60970        2008              2008 Ford E350               Ambulance               Mt. Vernon
1FMCU931X8KB33211        2008            2008 Ford Escape                      Bus              Mt. Vernon
1FMEU73E18UB11540        2008           2008 Ford Explorer                    SUV               Mt. Vernon
1FMEU73E58UB11542        2008           2008 Ford Explorer                    SUV               Mt. Vernon
 1FDSS34P49DA77595       2009              2009 Ford E350               Ambulance               Mt. Vernon
 1FDSS34P79DA72262       2009              2009 Ford E350               Ambulance               Mt. Vernon

 1FDSS34PX9DA89654       2009                2009 Ford E350            Ambulance                Mt. Vernon
1FDWE35P29DA18486        2009                2009 Ford E350            Ambulance                Mt. Vernon
1FDWE35P29DA88098        2009                2009 Ford E350            Ambulance                Mt. Vernon
1FDWE35P29DA88103        2009                2009 Ford E350            Ambulance                Mt. Vernon
1FDWE35P69DA66296        2009                2009 Ford E350            Ambulance                Mt. Vernon

1FDWE35P69DA80277        2009                2009 Ford E350            Ambulance                Mt. Vernon
1FDWE35P99DA50948        2009                2009 Ford E350            Ambulance                Mt. Vernon

1FDWE35P99DA88096        2009                2009 Ford E350            Ambulance                Mt. Vernon
1FDWE35PX9DA67791        2009                2009 Ford E350            Ambulance                Mt. Vernon

1FDWE35PX9DA80282        2009                 2009 Ford E350          Ambulance                 Mt. Vernon
 1FDXE45P39DA85818       2009      2009 Ford E‐450 Superduty          Ambulance                 Mt. Vernon
1FMCU93GX9KC24629        2009               2009 Ford Escape                SUV                 Mt. Vernon
1FDWE35P09DA88102        2010                 2010 Ford E350          Ambulance                 Mt. Vernon
1FDWE3FP1ADA18997        2010                 2010 Ford E350          Ambulance                 Mt. Vernon
1FDWE3FP2ADA18944        2010                 2010 Ford E350          Ambulance                 Mt. Vernon
1FDWE3FP5ADA18856        2010          2010 Ford ECONOLINE            Ambulance                 Mt. Vernon
1FMCU9DG4AKC84618        2010               2010 Ford Escape                SUV                 Mt. Vernon
1FMEU7DE4AUA36983        2010             2010 Ford Explorer                SUV                 Mt. Vernon
1FMEU7DE6AUA36984        2010             2010 Ford Explorer          Automobile                Mt. Vernon
1FDWE35P79DA67795                        2009 Ford Suburban           Ambulance                 Mt. Vernon
1FDXE40F0WHB36422        1998                 1998 Ford E350          Ambulance                  Pittsburgh
 1FTWX33S82EB45331       2002                      Ford F350                Van                  Pittsburgh
 1FDSS34F43HB58040       2003                                         Ambulance                  Pittsburgh
 1FDSS34F73HA60958       2003                2003 Ford E350           Ambulance                  Pittsburgh
 1FDSS34F03HA47842       2003                                                                    Pittsburgh
 1FDSS34F43HA56284       2003                                                                    Pittsburgh
 1FDSS34F43HA62098       2003                                                                    Pittsburgh
 1FDSS34P26HB13997       2003                                                                    Pittsburgh
 1FTNS24L63HB23744       2003                                                                    Pittsburgh
 1FDSS34P04HB04258       2004                2004 Ford E350          Ambulance                   Pittsburgh
 1FDSS34P05HA93585       2005                2005 Ford E350          Ambulance                   Pittsburgh
  1FDSS34P86FA47057      2006                2006 Ford E350          Ambulance                   Pittsburgh
 1FDSS34P06DA19382       2006                2006 Ford E350          Ambulance                   Pittsburgh
 1FDXE45P36HA77142       2006                2006 Ford E450          Ambulance                   Pittsburgh
1FDWE35P19DA67789        2006                2006 Ford E350          Ambulance                   Pittsburgh
1FTNS24W86DB06935        2006                     2006 Ford       Wheelchair Van                 Pittsburgh
1FTNE24W76DA92825        2006                                     Wheelchair Van                 Pittsburgh



                                                A0033
    Case 1:20-cv-06274-LAK
16-10407-smb                Document
               Doc 52-1 Filed 03/25/16    11-1     Filed03/25/16
                                             Entered     09/30/2016:41:28
                                                                   Page 50 of 201 A
                                                                           Exhibit
                                    EXHIBIT A
                                 Pg 21 of 21
                               (Subject to Change)

     VIN              YEAR    YEAR‐MAKE‐MODEL (if known)       TYPE (if known)       LOCATION
 1FDSS34P87DA91562       2007             2007 Ford E350                Ambulance             Pittsburgh
 1FDSS34PX7DA91563       2007             2007 Ford E350                Ambulance             Pittsburgh
 1FDSS34P28DA70157       2008             2008 Ford E350                Ambulance             Pittsburgh
1FMCU93118KB33212        2008                Ford Escape                      SUV             Pittsburgh
1FTNS24W08DA41856        2008                                     Wheelchair Van              Pittsburgh
  1FTDS34L19DA25951      2009             2009 Ford E350          Wheelchair Van              Pittsburgh
1FMEU73E29UA06975        2009               Ford Explorer                     SUV             Pittsburgh
  1FDEE35L79DA64596      2009                                                  Bus            Pittsburgh
1FTNS2EW3ADA49597        2010                 Wheelchair                Ambulance             Pittsburgh
 1FDSS3ES4ADA52512       2010             2010 Ford E350                Ambulance             Pittsburgh
 1FTDS3ELXADA06981       2010             2010 Ford E350          Wheelchair Van              Pittsburgh
1FTNS2EW5ADA49603        2010                   2010 Ford         Wheelchair Van              Pittsburgh
1FTNS2EW6ADA49593        2010                   2010 Ford         Wheelchair Van              Pittsburgh
1FTNE2EW1ADA88146        2010                                     Wheelchair Van              Pittsburgh
 1FTDS3EL8ADA08812       2010             2010 Ford E350          Wheelchair Van              Pittsburgh
1FTNS2EW6BDA36344        2011                   2011 Ford         Wheelchair Van              Pittsburgh
  1FDSS34F1XHB81667                                                                           Pittsburgh
 1FTNE2424YHB48289                                                                            Pittsburgh
  1FTSS34P34HB42135                                                                           Pittsburgh
 1FDXE40F6XHB89529       1999     1999 Ford E‐450 Superduty            Ambulance           Poughkeepsie
 1FDXE34FX1HA04737       2001                2001 Ford E350            Ambulance           Poughkeepsie
 1FDXE45F61HB71063       2001                2001 Ford E350            Ambulance           Poughkeepsie
  1FDSE35F02HB15836      2002                          Ford            Ambulance           Poughkeepsie
  1FDSS34F22HA22200      2002                2002 Ford E350            Ambulance           Poughkeepsie
  1FDSE35F93HA93823      2003                          Ford            Ambulance           Poughkeepsie
  1FDSS34F43HB23062      2003                2003 Ford E350            Ambulance           Poughkeepsie
  1FDSS34F73HB10483      2003                2003 Ford E350            Ambulance           Poughkeepsie
 1FDSS34P64HA98319       2004                          Ford            Ambulance           Poughkeepsie
1FDWE35P36DA19464        2006                2006 Ford E350            Ambulance           Poughkeepsie
 1GBHG396671241593       2007        2007 Chevrolet Express            Ambulance           Poughkeepsie
 1GBHG396X71241922       2007        2007 Chevrolet Express            Ambulance           Poughkeepsie
 1GCHG392671159520       2007        2007 Chevrolet Express            Ambulance           Poughkeepsie
 1GCHG392871148292       2007                      Chevrolet           Ambulance           Poughkeepsie
 1FDSS34PX8DB42710       2008                2008 Ford E350            Ambulance           Poughkeepsie
1FMCU93198KA61725        2008              2008 Ford Escape            Ambulance           Poughkeepsie
 1FDSS34P69DA06186       2009                2009 Ford E350            Ambulance           Poughkeepsie
 1FDSS34P79DA21201       2009                2009 Ford E350            Ambulance           Poughkeepsie
 1FDSS34P79DA89658       2009                2009 Ford E350            Ambulance           Poughkeepsie
 1FDSS34P79DA93516       2009                2009 Ford E350            Ambulance           Poughkeepsie
 1FDSS34P89DA06187       2009                2009 Ford E350            Ambulance           Poughkeepsie
1FDWE35P99DA88101        2009                2009 Ford E350            Ambulance           Poughkeepsie
 1FDXE45P19DA85820       2009     2009 Ford E‐450 Superduty            Ambulance           Poughkeepsie
1FMEU73E69UA06977        2009            2009 Ford Explorer                  SUV           Poughkeepsie
 1FDSS3EP0ADA14495       2010                2010 Ford E350            Ambulance           Poughkeepsie
1FDWE35P89DA80278        2010                2010 Ford E350            Ambulance           Poughkeepsie
1FDWE3FS9FDA29192                                                      Ambulance           Poughkeepsie
1FDWE3FS5GDC16561                                                      Ambulance           Poughkeepsie




                                                A0034
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 132 Filed 05/09/16   11-1 Filed 09/30/20
                                              05/09/16      Page Main
                                                       15:09:52  51 of Document
                                                                       201
                                    Pg 1 of 2



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                               )
 In re:                                                        )         Chapter 7
                                                               )
 TRANSCARE CORPORATION, et al.                                 )         Case No. 16-10407 (SMB)
                                                               )         (Jointly Administered)
                                              Debtors.         )
                                                               )

 DEBTOR TRANSCARE CORPORATION’S AMENDED LIST OF EQUITY SECURITY
         HOLDERS AND STATEMENT OF CORPORATE OWNERSHIP

                    Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy

 Procedure, TransCare Corporation, a debtor in the above-captioned Chapter 7 cases (the

 “Debtor”), states that the following is a list of all corporations, other than governmental units,

 that directly or indirectly own 10% or more of any class of interests in the Debtor.

                  Name and Address                                 Approx. Percentage of Interest Held 1

              ARK II CLO 2001-1 Limited
              c/o Patriarch Partners II, LLC
                      One Broadway                                          55.7% Direct Interest
                  New York NY 10004


               Patriarch Partners II, LLC
                     One Broadway
                                                                           55.7% Indirect Interest2
                 New York, NY 10004


                 LD Investments, LLC
                   One Broadway                                            55.7% Indirect Interest3
                 New York, NY 10004




 1
   The remaining equity holders which own stock of the Debtor is de minimis and can be provided upon request.
 2
   Patriarch Partner II, LLC holds an indirect interest of 55.7% as sole shareholder of Ark II CLO 2001-1, Limited.
 3
   LD Investments, LLC is the sole member of Patriarch Partners II, LLC.




                                                       A0035
 24659019
 24659019v2
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 132 Filed 05/09/16   11-1 Filed 09/30/20
                                              05/09/16      Page Main
                                                       15:09:52  52 of Document
                                                                       201
                                    Pg 2 of 2



                    Lynn Tilton
              c/o LD Investments, LLC
                                                                        55.7% Indirect Interest4
                   One Broadway
                New York, NY 10004

         Credit Suisse Asset Management
                                                                        25.4% Indirect Interest5
         466 Lexington Avenue, 14th Floor
              New York, NY 10017

                  I, Lynn Tilton, the sole director of the Debtor, declare under penalty of perjury

 that I have reviewed the above Debtor’s List of Equity Security Holders and Statement of

 Corporate Ownership and that the information contained therein is true and correct to the best of

 my knowledge, information and belief.

 Dated: May 9, 2016

                                                                      /s/ Lynn Tilton
                                                                      Lynn Tilton
                                                                      Director




 4
   Lynn Tilton is the sole member of LD Investments, LLC.
 5
   Credit Suisse Asset Management holds an indirect interest of approximately 25.4% through its ownership of the
 following entities: (i) Sigler & Company c/o First Dominion Funding I, holding approximately 7.75% of Debtor’s
 shares; (ii) Sigler & Co. Credit Suisse Alternative Capital, holding approximately 6.78% of Debtor’s shares;
 (iii) Sigler & Company as nominee for First Dominion Funding I, holding approximately .47% of Debtor’s shares;
 (iv) Sigler & Co. c/o CSAM Funding II, holding approximately 3.46% of Debtor’s shares; (v) Sigler & Co. c/o
 CSAM Funding III, holding approximately 3.46% of Debtor’s shares; and (vi) Sigler & Co. c/o Atrium CDO,
 holding approximately 3.46% of Debtor’s shares.


                                                       -2-
 24659019v2                                          A0036
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  53 of Document
                                                                        201
                                   Pg 1 of 149




                                     A0037
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  54 of Document
                                                                        201
                                   Pg 2 of 149




                                     A0038
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  55 of Document
                                                                        201
                                   Pg 3 of 149




                                     A0039
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  56 of Document
                                                                        201
                                   Pg 4 of 149




                                     A0040
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  57 of Document
                                                                        201
                                   Pg 5 of 149




                                     A0041
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  58 of Document
                                                                        201
                                   Pg 6 of 149




                                     A0042
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  59 of Document
                                                                        201
                                   Pg 7 of 149




                                     A0043
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  60 of Document
                                                                        201
                                   Pg 8 of 149




                                     A0044
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  61 of Document
                                                                        201
                                   Pg 9 of 149




                                     A0045
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  62 of Document
                                                                        201
                                  Pg 10 of 149




                                     A0046
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  63 of Document
                                                                        201
                                  Pg 11 of 149




                                     A0047
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  64 of Document
                                                                        201
                                  Pg 12 of 149




                                     A0048
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  65 of Document
                                                                        201
                                  Pg 13 of 149




                                     A0049
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  66 of Document
                                                                        201
                                  Pg 14 of 149




                                     A0050
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  67 of Document
                                                                        201
                                  Pg 15 of 149




                                     A0051
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  68 of Document
                                                                        201
                                  Pg 16 of 149




                                     A0052
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  69 of Document
                                                                        201
                                  Pg 17 of 149




                                     A0053
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  70 of Document
                                                                        201
                                  Pg 18 of 149




                                     A0054
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  71 of Document
                                                                        201
                                  Pg 19 of 149




                                     A0055
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  72 of Document
                                                                        201
                                  Pg 20 of 149




                                     A0056
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  73 of Document
                                                                        201
                                  Pg 21 of 149




                                     A0057
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  74 of Document
                                                                        201
                                  Pg 22 of 149




                                     A0058
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  75 of Document
                                                                        201
                                  Pg 23 of 149




                                     A0059
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  76 of Document
                                                                        201
                                  Pg 24 of 149




                                     A0060
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  77 of Document
                                                                        201
                                  Pg 25 of 149




                                     A0061
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  78 of Document
                                                                        201
                                  Pg 26 of 149




                                     A0062
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  79 of Document
                                                                        201
                                  Pg 27 of 149




                                     A0063
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  80 of Document
                                                                        201
                                  Pg 28 of 149




                                     A0064
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  81 of Document
                                                                        201
                                  Pg 29 of 149




                                     A0065
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  82 of Document
                                                                        201
                                  Pg 30 of 149




                                     A0066
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  83 of Document
                                                                        201
                                  Pg 31 of 149




                                     A0067
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  84 of Document
                                                                        201
                                  Pg 32 of 149




                                     A0068
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  85 of Document
                                                                        201
                                  Pg 33 of 149




                                     A0069
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  86 of Document
                                                                        201
                                  Pg 34 of 149




                                     A0070
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  87 of Document
                                                                        201
                                  Pg 35 of 149




                                     A0071
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  88 of Document
                                                                        201
                                  Pg 36 of 149




                                     A0072
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  89 of Document
                                                                        201
                                  Pg 37 of 149




                                     A0073
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  90 of Document
                                                                        201
                                  Pg 38 of 149




                                     A0074
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  91 of Document
                                                                        201
                                  Pg 39 of 149




                                     A0075
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  92 of Document
                                                                        201
                                  Pg 40 of 149




                                     A0076
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  93 of Document
                                                                        201
                                  Pg 41 of 149




                                     A0077
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  94 of Document
                                                                        201
                                  Pg 42 of 149




                                     A0078
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  95 of Document
                                                                        201
                                  Pg 43 of 149




                                     A0079
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  96 of Document
                                                                        201
                                  Pg 44 of 149




                                     A0080
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  97 of Document
                                                                        201
                                  Pg 45 of 149




                                     A0081
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  98 of Document
                                                                        201
                                  Pg 46 of 149




                                     A0082
      Case 1:20-cv-06274-LAK
16-10407-smb                 DocumentEntered
              Doc 257 Filed 08/23/16   11-1 Filed  09/30/20
                                               08/23/16      Page Main
                                                        12:52:34  99 of Document
                                                                        201
                                  Pg 47 of 149




                                     A0083
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 100
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 48 of 149




                                     A0084
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 101
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 49 of 149




                                     A0085
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 102
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 50 of 149




                                     A0086
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 103
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 51 of 149




                                     A0087
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 104
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 52 of 149




                                     A0088
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 105
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 53 of 149




                                     A0089
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 106
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 54 of 149




                                     A0090
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 107
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 55 of 149




                                     A0091
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 108
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 56 of 149




                                     A0092
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 109
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 57 of 149




                                     A0093
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 110
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 58 of 149




                                     A0094
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 111
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 59 of 149




                                     A0095
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 112
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 60 of 149




                                     A0096
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 113
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 61 of 149




                                     A0097
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 114
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 62 of 149




                                     A0098
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 115
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 63 of 149




                                     A0099
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 116
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 64 of 149




                                     A0100
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 117
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 65 of 149




                                     A0101
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 118
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 66 of 149




                                     A0102
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 119
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 67 of 149




                                     A0103
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 120
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 68 of 149




                                     A0104
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 121
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 69 of 149




                                     A0105
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 122
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 70 of 149




                                     A0106
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 123
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 71 of 149




                                     A0107
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 124
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 72 of 149




                                     A0108
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 125
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 73 of 149




                                     A0109
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 126
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 74 of 149




                                     A0110
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 127
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 75 of 149




                                     A0111
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 128
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 76 of 149




                                     A0112
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 129
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 77 of 149




                                     A0113
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 130
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 78 of 149




                                     A0114
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 131
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 79 of 149




                                     A0115
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 132
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 80 of 149




                                     A0116
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 133
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 81 of 149




                                     A0117
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 134
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 82 of 149




                                     A0118
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 135
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 83 of 149




                                     A0119
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 136
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 84 of 149




                                     A0120
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 137
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 85 of 149




                                     A0121
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 138
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 86 of 149




                                     A0122
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 139
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 87 of 149




                                     A0123
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 140
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 88 of 149




                                     A0124
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 141
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 89 of 149




                                     A0125
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 142
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 90 of 149




                                     A0126
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 143
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 91 of 149




                                     A0127
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 144
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 92 of 149




                                     A0128
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 145
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 93 of 149




                                     A0129
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 146
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 94 of 149




                                     A0130
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 147
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 95 of 149




                                     A0131
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 148
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 96 of 149




                                     A0132
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 149
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 97 of 149




                                     A0133
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 150
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 98 of 149




                                     A0134
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16  11-1 Filed  09/30/20
                                                08/23/16     Page 151
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 99 of 149




                                     A0135
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 152
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 100 of 149




                                     A0136
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 153
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 101 of 149




                                     A0137
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 154
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 102 of 149




                                     A0138
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 155
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 103 of 149




                                     A0139
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 156
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 104 of 149




                                     A0140
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 157
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 105 of 149




                                     A0141
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 158
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 106 of 149




                                     A0142
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 159
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 107 of 149




                                     A0143
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 160
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 108 of 149




                                     A0144
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 161
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 109 of 149




                                     A0145
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 162
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 110 of 149




                                     A0146
4/11/2016         Case 1:20-cv-06274-LAK
            16-10407-smb  Maltzauctions.com
                            Doc 257 Mail            Document
                                               - Transcare
                                            Filed  08/23/16         11-1
                                                           Bankruptcy Auction:Filed
                                                                   Entered    230+  09/30/20
                                                                                   Ambulance
                                                                                08/23/16            Page
                                                                                             & 1,500+
                                                                                             12:52:34      163
                                                                                                      EMS Support ofDocument
                                                                                                                     201
                                                                                                            MainDevices
                                                            Pg 111 of 149

                                                                                         Richard Maltz <rmaltz@maltzauctions.com>



  Transcare Bankruptcy Auction: 230+ Ambulance & 1,500+ EMS Support
  Devices
  1 message

  EMS World Special <ems@mail.emsworld.com>                                                                Mon, Apr 11, 2016 at 11:00 AM
  Reply-To: EMS World Special <ems@mail.emsworld.com>
  To: rmaltz@maltzauctions.com
                                                        Clic k here to view this email online.




                     Complete Inventor y of Multi-State Medical Tr anspor tation/EMS Business
                            Located Throughout New York, Pennsylvania & Maryland

                                                                       275+ Ambulances/Vans/
                                                                       Buses & SUVs

                                                                       1,500+ EMS Support Devices

                                                                       & Much More...




                                                                        A0147
https://mail.google.com/mail/u/0/?ui=2&ik=949d207741&view=pt&search=inbox&th=15405d6c594abe6c&siml=15405d6c594abe6c                    1/2
4/11/2016         Case 1:20-cv-06274-LAK
            16-10407-smb  Maltzauctions.com
                            Doc 257 Mail            Document
                                               - Transcare
                                            Filed  08/23/16         11-1
                                                           Bankruptcy Auction:Filed
                                                                   Entered    230+  09/30/20
                                                                                   Ambulance
                                                                                08/23/16            Page
                                                                                             & 1,500+
                                                                                             12:52:34      164
                                                                                                      EMS Support ofDocument
                                                                                                                     201
                                                                                                            MainDevices
                 ONLINE BIDDING                             Pg 112 of 149
                        AVAILABLE!



                   Sa lva tore La Monica , Cha pter 7 Trustee • La Monica Herbst & Ma nisca lco, LLP, Attorneys for the Cha pter 7 Trustee


                MaltzAuctions.com | 516.349.7022 | AUCTIONS.. .Your Liquidity Solution

                                                              *Asset List Subject to Change.



             This e-mail is being sent to rmaltz@maltzauctions.com.

             Please add mail.emsworld.com to your address book or safe sender list to receive our emails in your inbox.

             Unsubscribe | Manage Newsletter Subscriptions | Change E-mail | Forward to a Friend | Customer Service Center |
             Privacy Policy

             If this e-mail was forwarded to you and you are interested in subscribing to our emails, please click here to sign-up.

             If you have trouble with any of these methods, you can reach us toll-free at 800-547-7377.

             EMS World
             SouthComm Business Media, LLC
             1233 Janesville Ave
             Fort Atkinson, WI 53538




                                                                        A0148
https://mail.google.com/mail/u/0/?ui=2&ik=949d207741&view=pt&search=inbox&th=15405d6c594abe6c&siml=15405d6c594abe6c                          2/2
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 165
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 113 of 149




                                     A0149
4/12/2016         Case 1:20-cv-06274-LAK
            16-10407-smb Maltzauctions.com
                           Doc 257 Mail       - RE:
                                           Filed   Document       11-1
                                                    TEST-Bankruptcy
                                                  08/23/16          Auction:Filed
                                                                 Entered    230+  09/30/20
                                                                                 Ambulance
                                                                              08/23/16            Page
                                                                                           & 1,500+
                                                                                           12:52:34      166
                                                                                                    EMS Support ofDocument
                                                                                                                   201
                                                                                                          MainDevices
                                                          Pg 114 of 149

                                                                                        Richard Maltz <rmaltz@maltzauctions.com>



  RE: TEST-Bankruptcy Auction: 230+ Ambulance & 1,500+ EMS Support
  Devices
  1 message

  Monica Bragle <Monica.Bragle@praetoriandigital.com>                                                         Tue, Apr 12, 2016 at 1:02 PM
  To: Richard Maltz <rmaltz@maltzauctions.com>


     Richard,



     Here is the ﬁnal draĔ that was emailed out. Just sending for your records.



     Regards,



     Monica Bragle

     Customer Success Manager

     Praetorian Digital

     415-962-8333




     From : EMS1 Product Alert [mailto:ProductAlerts@EMS1.com]
     Sen t : Tuesday, April 12, 2016 12:01 PM
     To: Monica Bragle
     Su bject : TEST-Bankruptcy Auction: 230+ Ambulance & 1,500+ EMS Support Devices




                                                              View this as a web page




                                                                        A0150
https://mail.google.com/mail/u/0/?ui=2&ik=949d207741&view=pt&search=inbox&th=1540b6cf44014a6d&siml=1540b6cf44014a6d                      1/3
4/12/2016         Case 1:20-cv-06274-LAK
            16-10407-smb Maltzauctions.com
                           Doc 257 Mail       - RE:
                                           Filed   Document       11-1
                                                    TEST-Bankruptcy
                                                  08/23/16          Auction:Filed
                                                                 Entered    230+  09/30/20
                                                                                 Ambulance
                                                                              08/23/16            Page
                                                                                           & 1,500+
                                                                                           12:52:34      167
                                                                                                    EMS Support ofDocument
                                                                                                                   201
                                                                                                          MainDevices
                                                          Pg 115 of 149




                                   If you do not wish to receive future EMS1 Product Alerts, please unsubscribe.
                            To change your email address, update your profile. © 2016: EMS1.com. All Rights Reserved.
                                              200 Green Street, 2nd Floor, San Franc is c o, CA 94111



                                                                        A0151
https://mail.google.com/mail/u/0/?ui=2&ik=949d207741&view=pt&search=inbox&th=1540b6cf44014a6d&siml=1540b6cf44014a6d          2/3
5/2/2016         Case 1:20-cv-06274-LAK
           16-10407-smb                  Document  11-1 Newsletter
                                              EMS1 Member
                          Doc 257 Filed 08/23/16   EnteredFiled  09/30/20
                                                            08/23/16      Page 168
                                                                      12:52:34 MainofDocument
                                                                                      201
                                              Pg 116 of 149
                                                    April 11, 2016   |   View as webpage




             Download the Mobile App



            TOP NEWS


                                                                                              EMTs take over
                                                                                              hazmat duties from
                                                                                              FDNY paramedics



                                                                                              Cleveland EMS
                                                                                              swears in first
                                                                                              female EMS
                                                                                              commissioner


           Paramedic treats suspect who shot at
           her cop husband

            Patient dies after Ga. ambulance                                Solutions sought for ND EMS
            crash : The heart patient went into cardiac                     volunteer shortage
            arrest and died; officials said the patient
                                                                            Milwaukee hospitals end ambulance
            didn't die as a result of the crash
                                                                            diversion policy
            Urban ATV riders show off
                                                                            Firefighters cut elderly man's lawn
            confrontations with paramedics and
                                                                            after he fell off mower
            cops on social networks : Police chief
            says videoing traffic disruptions is 'fun' for                  Ambulance thief sentenced to 16
            riders and social media is partly to blame for                  years for fatal crash
            increase in urban dirt bike riding
                                                                            EMT honored for saving
            Paramedics and EMTs celebrated as                               unconscious woman
            unsung heroes : The American
            Ambulance Association recognizes 103 EMS                        5 killed, including 2 toddlers, in
            providers from 29 states as 'Stars of Life'                     head-on Calif. crash




http://www.ems1.com/newsletters/EMS1-Member-04-11-16/            A0152                                             1/4
5/2/2016          Case 1:20-cv-06274-LAK
            16-10407-smb                  Document  11-1 Newsletter
                                               EMS1 Member
                           Doc 257 Filed 08/23/16   EnteredFiled  09/30/20
                                                             08/23/16      Page 169
                                                                       12:52:34 MainofDocument
                                                                                       201
                                               Pg 117 of 149




            CL INICA L TOPICS                                 A MB UL A NCE DRIVER'S PERSPECT IVE

           ACS: What EMS providers need to                   Making friends with the ghosts
           know




                                                             By Kelly Grayson, EMS1 Columnist
           By Arthur Hsieh, EMS1 Columnist                   Realizing that no matter how skilled my hands
           Paramedic 12-Lead ECG acquisition and             or knowledgeable my head, what matters most
           interpretation drives decisions for               to my patients is my heart.
           pharmacological interventions and patient
           transport to PCI-capable centers.                 Developing emotional resilience

           What is ACS?

            PRODUCT NEWS                                      F EAT URED DEA L S


           Blauer Seeks Product Testers for Elite "Lead                       Sting-Ease (Medicaine)
           Weartester" Program                                                Swabs for Summer Only
                                                                              $2.99 from V.E. Ralph!
           Phoenix Fire Department Orders Demers MXP
           150 Ambulances

           More P roduct New s

http://www.ems1.com/newsletters/EMS1-Member-04-11-16/     A0153                                              2/4
5/2/2016          Case 1:20-cv-06274-LAK
            16-10407-smb                  Document  11-1 Newsletter
                                               EMS1 Member
                           Doc 257 Filed 08/23/16   EnteredFiled  09/30/20
                                                             08/23/16      Page 170
                                                                       12:52:34 MainofDocument
                                                                                       201
                                               Pg 118 More
                                                       of 149Featured Deals


            EMS QUA L IT Y                                  CA PNOA CA DEMY

           Closing the loop on patient care

                                                           Pediatric anaphylaxis: How
                                                           capnography can help




           By Mike Rubin, EMS1 Columnist
           Using hospital outcomes to evaluate field
           performance.
                                                           By Bob Sullivan, EMS1 Columnist
           Field-level facts and figures                   Waveform capnography can be used to detect
                                                           respiratory and circulatory compromise from
                                                           anaphylaxis in children and to guide treatment.

                                                           Overview

            F REQUENT F LYERS                               NOW ON PA RA MEDICT V

           Ambulance history with Capt. Salty              Drones and medical helicopter safety




                                                           12-lead ECG interpretation tips



           Modern day ambulances are even larger.

           Read the comic


http://www.ems1.com/newsletters/EMS1-Member-04-11-16/   A0154                                                3/4
5/2/2016         Case 1:20-cv-06274-LAK
           16-10407-smb                  Document  11-1 Newsletter
                                              EMS1 Member
                          Doc 257 Filed 08/23/16   EnteredFiled  09/30/20
                                                            08/23/16      Page 171
                                                                      12:52:34 MainofDocument
                                                                                      201
                                              Pg 119 of 149




            1,054 Joining EMS? Here's what you're
                     really getting into...
            676      Off-duty paramedic rushes to aid
                     injured police officer
            592      Paramedic physician: Is there such a
                     thing?
            520      3 essentials to cure hangry medic
                     syndrome
            518      Patient revived by Narcan attacks NY
                     paramedic




                                                   EMS1 does not send unsolicited messages. You are receiving this
                                                   email because you have signed up for EMS1 and subscribed to this
                                                   newsletter. Visit our Customer Support page to report any email
                                                   problems or subscribe to our other newsletters.




http://www.ems1.com/newsletters/EMS1-Member-04-11-16/           A0155                                                 4/4
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 172
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 120 of 149




                                     A0156
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 173
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 121 of 149




                                     A0157
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 174
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 122 of 149




                                     A0158
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 175
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 123 of 149




                                     A0159
 United States Bankruptcy
                  Case Court  SDNY • In Re: TRANSCARE
                          1:20-cv-06274-LAK           CORPORATION,
                                               Document  11-1 Filedet 09/30/20
                                                                      al., • Case No. 16-10407
                                                                                   Page    176(SMB) Jointly Administered
                                                                                               of 201
        16-10407-smb        Doc 257       Filed 08/23/16 Entered 08/23/16 12:52:34                Main Document


  BANKRUPTCY
                                                      Pg 124 of 149
                                                                            April 20th – May 12th




AUCTION
Complete Inventory of Multi-State Medical Transportation/EMS Business
      Located Throughout New York, Pennsylvania & Maryland

                                                        275+ Ambulances/Vans/
                                                        Buses & SUVs
                                                        1,500+ EMS Support Devices
                                                        & Much More...




Online Bidding
  available!
         Salvatore LaMonica, Chapter 7 Trustee • LaMonica Herbst & Maniscalco, LLP, Attorneys for the Chapter 7 Trustee


MaltzAuctions.com | 516.349.7022 |                         A0160
                                                                                           AUCTIONS.. .Your Liquidity Solution ®
 USs Bankruptcy Court SDNY • In Re: TRANSCARE CORPORATION, et al., • Case No. 16-10407 (SMB) Jointly Administered
                             Case 1:20-cv-06274-LAK  Document Entered
                                                               11-1 Filed 09/30/20  Page 177
                                                                                         MainofDocument
                                                                                                201
                                                                                                FIRST CLASS MAIL


                             BANKRUPTCY
                       16-10407-smb   Doc 257 Filed 08/23/16           08/23/16 12:52:34              TIME                                                                                                                                              FIRST-CLASS
                                                                                                                                                                                                                                                     PRST. U.S. POSTAGE
                                                                                                   SENSITIVE
                                                          Pg 125 of 149                                                                                                                                                                                   PAID




AUCTION
                                                                                                     DATED
                                                                                                                                                                                                                               MATERIAL
                                                                                                                                                                                                                                                      GREENVILLE, SC
                                                                                                                                                                                                                                                      PERMIT No. 1460




                                                                                                                                                  Richard B. Maltz, Auctioneer DCA# 1240836
                                                                                                                                                David A. Constantino, Auctioneer DCA# 1424944
                                                                                                                                                  Richard B. Maltz, Licensed Real Estate Broker




          April 20th – May 12th
  Complete Inventory of Multi-State
 Medical Transportation/EMS Business
 • Assets Sold Individually or in Small Groupings
 • 230+ Type I, Type II & Type III Ambulances
 • 45+ Invalid Coaches, Passenger Buses, Wheelchair
   Accessible Vans & Full Size Vans
 • 25+ SUVs
 • 1,500+ Ancillary Ambulance/EMS Support Equipment
    - ALS/BLS Kits - IV Pumps                 - Stair Chairs
    - Capnographs       - LSUs                - Stretchers
    - Defibrillators    - Monitors            - Ventilators
                       And Much More...
 • Communication Devices
   - Mobile Data Terminals with Voice Radios
   - XT 5000 Motorola Portable Radios                                                                                                               AUCTION DATE                                  LOCATION                               VIEWINGS
   - Sonim Phones                                                                                                                              Wednesday, April 20th                           25 14th Street                     9:00 am – 11:00 am
                                                                                                                                                   11:00 am                                    Brooklyn, NY                         Morning of Sale
   - I-Pad Minis
 • Medications                                                                                                                                   Wednesday, May 4th
                                                                                                                                                    11:00 am
                                                                                                                                                                                          718 S. Fulton Avenue
                                                                                                                                                                                            Mt. Vernon, NY
                                                                                                                                                                                                                                  9:00 am – 11:00 am
                                                                                                                                                                                                                                    Morning of Sale
   - See Web for Details
 • Office Equipment                                                                                                                                  Friday, May 6th
                                                                                                                                                       11:00 am
                                                                                                                                                                                            10 S. White Street
                                                                                                                                                                                            Poughkeepsie, NY
                                                                                                                                                                                                                                  9:00 am – 11:00 am
                                                                                                                                                                                                                                    Morning of Sale
   - Servers & Computers
   - Office Furniture                                                                                                                           Wednesday, May 11th
                                                                                                                                                    11:00 am
                                                                                                                                                                                              400 Seco Road
                                                                                                                                                                                              Monroeville, PA
                                                                                                                                                                                                                                  9:00 am – 11:00 am
                                                                                                                                                                                                                                    Morning of Sale
 • Miscellaneous
   - EMT Training Equipment                                                                                                                       Thursday, May 12th                        1125 Desoto Road                      9:00 am – 11:00 am
                                                                                                                                                      11:00 am                               Baltimore, MD                          Morning of Sale
   - Mechanical Maintenance Equipment, Tools, & Parts
   - Medical Supplies                                                                                                                                         TBA
                                                                                                                                                                                             39 Windsor Place                     9:00 am – 10:30 am
                                                                                                                                                                                             Central Islip, NY                      Morning of Sale
   - Telecom Equipment

Terms & Conditions of Sale: Assets sold in “as-is” condition & free and clear of all liens. A 25% deposit in cash or certified funds is required from all bidders upon knockdown of bid.
Any absentee or online bidders must post a deposit equal to 25% of maximum bid amounts at least 4 business days prior to auction. A 12.5% Buyer’s Premium will be added to the Successful
Bidder’s high bid to determine the contract price to be paid by the Successful Bidder. The assets will be sold subject to the complete Terms & Conditions of Sale that are subject to court approval.




   MaltzAuctions.com | 516.349.7022 |                                                                                                                                                       AUCTIONS.. .Your Liquidity Solution ®

The Assets are being sold “AS IS” “WHERE IS”, “WITH ALL FAULTS”, without any representations, covenants, guarantees or warranties of any kind or nature, and free and clear of any liens, claims, or encumbrances. By delivering their respective Deposits, all
Bidders acknowledge that they have had the opportunity to review and inspect the Assets and will rely solely on their own independent investigations and inspections of the Assets in making their bids. Neither Maltz, the Trustee, the Attorney for the Trustee nor
any of their collective representatives makes any representations or warrantees with respect to the use or condition of the Assets. All Bidders acknowledge that they have conducted their own due diligence in connection with the Assets and are not relying on any

                                                                                                                             A0161
information provided by Maltz, the Trustee, the Attorney for the Trustee, or their professionals. All prospective bidders are urged to conduct their own due diligence prior to participating in the Public Auction. Bid rigging is illegal and suspected violations will be
reported to the Department of Justice for investigation and prosecution.
*Asset list subject to change.
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 178
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 126 of 149




                                     A0162
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 179
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 127 of 149




                                     A0163
            BANKRUPTCY,      Bankruptcy
                            ESTATE,   LIQUIDATION     &  PUBLIC     ADMINISTRATOR        DIRECTED



 AUCTIONS
                    Case 1:20-cv-06274-LAK
              16-10407-smb                  Document Entered
                             Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                              08/23/16     Page 180
                                                                       12:52:34 MainofDocument
                                                                                       201
                                                 Pg 128 of 149


                                                                                                                                                                                                                                             March 30 th
                                                                                                                                                                                                                                                                     through

                                                                                                                                                                                                                                                   May 26th
                                              Thursday, April 14th at 11:00 am                                                                                                                                   Tuesday, May 10th at 1:00 pm
       #16-243                                                                                                #16-245                                                                                            #16-249




                                                                                                                                   Massapequa
                          glen cove
                                                                                                                                    4,700+ Sq Ft Building
                  5,300+ Sq Ft Luxury Office Condo                                                                                Traffic Light Intersection                                                                              Manhattan
              Prime Location in Heart of Downtown
                                                                                                                                  Immediate Sale Directed
                                                                                                                                                                                                                                             92 Key Boutique Hotel
                      Immediate Sale Directed
                                                                                                                         550 Broadway, Massapequa, NY                                                                                        Partially Constructed
              1 School St, Units 303A & 303B
                                                                                                         •    Two Story Freestanding Office Building
                      Glen Cove, NY                                                                                                                                                                                 Bankruptcy Auction • US Bankruptcy Court SDNY
                                                                                                         •    4,770 Sq Ft Building + 1,193 Sq Ft Basement                                                             In Re: D.A.B. Group LLC • Case # 14-12057 (SCC)

     • Adjoins
               $50 Million Mixed-Use Development Site                                                  •    Interior Gutted After Recent Fire                                                                   139-141 Orchard St, Lower East Side
     • Prime Legal, Medical or Other Professional Use                                                   •    $210,000 Opening Bid                                                                                         Manhattan, NY
     • Ideally Located Under One Mile to North Shore                                                                                                                                                        • 16 Story Steel Superstructure Complete
        University/Glen Cove Hospital & LIRR Station                                                                                                                                                         • Prime Location in Booming Market
     • 12 Minutes from Long Island Expressway                                                                #16-246
     • High-End/Finishes Throughout                                                                                                                                                                              Spectacular City Views
       (Former Prestigious Law Office)
     • Building Lobby Adjoins 4-Story Parking Garage
     • Previously Listed at $938,000 ($175/Foot)
     • $345,000 Opening Bid ($64/Foot)                                                                                            Lattingtown                                                                              Ronald J. Friedman, Chapter 11 Trustee
                                                                                                                                                                                                                   Silverman Acampora LLP, Attorneys for the Chapter 11 Trustee
                                                                                                                                    Two Sprawling Acres
                                                                                                                         Public Administrator Directed Auction
                                                                                                                                 In Re: The Estate of Alan Morreale
                                                                                                                                                                                                              thursday, May 26th at 11:00 Am
                                                                                                                18 Horse Hollow Rd, Lattingtown, NY
                                                                                                                                                                                                                 #16-251
       #16-244                                                                                           • Two Acres – Flat/Rolling & Highly Usable
                                                                                                         • Previously Improved with a 2,300 Sq Ft Home
                                                                                                            that has Suffered Extensive Fire Damage
                                                                                                         • $499,000 Opening Bid
                                                                                                                    Jeffrey E. DeLuca, Nassau County Public Administrator



                            baldwin                                                                           #16-247

                          6,500+ Sq Ft Building
                       Traffic Light Intersection                                                                                                                                                                                                     Bronx
           Bankruptcy Auction • US Bankruptcy Court EDNY                                                                                                                                                                           16,600+ Sq Ft Corner Building
             In Re: Grandsun Realty LLC • Case # 12-73158-LAS
                                                                                                                                       Bayside                                                                      Bankruptcy Auction • US Bankruptcy Court SDNY
               720 Sunrise Hwy, Baldwin, NY                                                                                                                                                                         In Re: NARCO FREEDOM, INC. • Case # 16-10123-SMB
                                                                                                                                     Two Bedroom Co-Op
     • P rime Location at Intersection of                                                                                                                                                                        2640-2652 Third Avenue, Bronx, NY
        Sunrise Highway & Grand Avenue                                                                               Bankruptcy Auction • US Bankruptcy Court EDNY
                                                                                                                                                                                                             • Located at Traffic Light Intersection
                                                                                                                        In Re: Edward H. Brennan • Case # 14-70109-LAS
     • Across from LIRR Baldwin Train Station                                                                                                                                                               •	Currently Utilized as Substance Abuse
     • 6,584 Sq Ft Building + 3,292 Sq Ft Basement                                                            73-47 217th St, Unit 364A1, Bayside, NY                                                           Inpatient Rehabilitation Center
     • Rooftop Billboard – Phenomenal Exposure                                                          • Located Within the Windsor Oak Complex                                                            • Elevator Building with Access to Each Floor
                   Marc A. Pergament, Chapter 7 Trustee                                                               R. Kenneth Barnard, Chapter 7 Trustee                                                               Alan Nisselson, Chapter 7 Trustee
       Weinberg, Gross & Pergament LLP, Attorneys for the Chapter 7 Trustee                               LaMonica, Herbst & Maniscalco, LLP, Attorneys for the Chapter 7 Trustee                         Windels Marx Lane & Mittendorf, LLP, Attorneys for the Chapter 7 Trustee


uesday, March 22
  Personal Property auctions                      USBC SDNY • In Re: A D Die Cutting & Finishing, Inc. • Case No: 816-70318-REG                                       USBC SDNY • In Re: Transcare Corp., et al. • Case # 16-10407 (SMB) Jointly Administered
                                                                                  Marc A. Pergament, Chapter 7 Trustee                                                                                     Salvatore LaMonica, Chapter 7 Trustee
                                                    #16-242                                                                        #16-248                                  #16-252

    #16-241




       central Islip                                long island city                                                                lindenhurst                                            NY, PA & MD                                                             Central Islip
   Jewelry, Art, Collectibles & More              Screen Printing / Die Cutting Plant                                             Vehicles, Equipment & More             200+ Fully Equipped Ambulances                                                         100-150 VEHICLES
   Wednesday, March 30              th
                                                  Thursday, April 7                            th
                                                                                                                                  Saturday, May 7     th
                                                                                                                                                                         Dates TBA                                                                              April 5th & 19 th, May 3rd & 17 th


    MaltzAuctions.com | 516.349.7022
                          A0164      |                                                                                                                                      AUCTIONS.. .Your Liquidity Solution ®
AUCTIONS
 BANKRUPTCY,16-10407-smb
             ESTATE, Case
                     LIQUIDATION &Doc
                                   PUBLIC
                                       257ADMINISTRATOR
                            1:20-cv-06274-LAK           DIRECTED Entered
                                                      Document
                                               Filed 08/23/16     11-1 Filed 09/30/20
                                                                          08/23/16     Page 181
                                                                                   12:52:34
                                                                                                FIRST CLASS MAIL
                                                                                            MainofDocument
                                                                                                   201TIME
                                                                                                                                                                                                                                            FIRST-CLASS
                                                                                                                                                                                                                                         PRST. U.S. POSTAGE
                                                                                                   SENSITIVE
                                                             Pg 129 of 149                           DATED                                                                                                                                    PAID
                                                                                                                                                                                                                MATERIAL                  GREENVILLE, SC
                                                                                                                                                                                                                                          PERMIT No. 1460
                                                                                                                                    Richard B. Maltz, Auctioneer DCA# 1240836
                                                                                                                                  David A. Constantino, Auctioneer DCA# 1424944
                                                                                                                                    Richard B. Maltz, Licensed Real Estate Broker




      March 30 th through May 26th

   glen cove                        baldwin                           Bronx                      manhattan




lattingtown                     Central Islip                    massapequa                         bayside

                                                                                                                                          Attention                                    All Lenders, Developers, Builders, Bankruptcy Trustees,
                                                                                                                                                                                       Executors, Brokers & Motivated Property Owners...

                                                                                                                                                    Would You Like a Definitive Date Your Property will Sell?
                                                                                                                                                         Call Today to Consign Your Real Estate in our
      QUEENS                      NY, PA & MD                  lindenhurst                     Central Islip                                                     May 26th Multi-Property Event!
                                                                                                                                     Terms & Conditions of Sale: Assets sold free & clear of all monetary liens. Please visit
 7 properties throughout NY                                                                                                          www.MaltzAuctions.com for complete terms and conditions of sale for each auction.
                                                           &                                                                         Buyer Broker Participation: Up to a 2% commission may be paid to any properly licensed
                                                                                                                                     Buyer Broker who registers a successful buyer in accordance with the buyer broker guidelines. Please visit
   200+ Ambulances, Jewelry, Collectibles, Screen Printing Equip & More                                                              www.MaltzAuctions.com for all properites offering Broker Participation.


                                                     Wednesday, March 30th at 11:00 am | Registration begins at 9:00 am
                                                     Auction Location: Auctioneer’s Gallery, 39 Windsor Place, Central Islip, NY 11722
      ID#                                              DESCRIPTION/LOCATION                                                                                              VIEWINGS                                                      DEPOSIT

                                                                                                                                                                                                                                    25%
  #16-241                           Jewelry, Art, Vintage Toys, Collectibles & More                                                        Wednesday, March 30th • 9:00 am – 11:00 am                                         Cash/Cashier’s Check
                                                          Thursday, April 7th at 11:00 am | Registration begins at 9:00 am
                                                Auction Location: 47-00 33rd Street (Between 47th and 48th Avenues), Long Island City, NY 11101
                                 Fully Equipped Screen Printing / Die Cutting Plant                                                                                                                                                 25%
  #16-242                         47-00 33rd Street, Long Island City, NY 11101                                                                  Thursday, April 7th • 9:00 am – 11:00 am                                     Cash/Cashier’s Check
                                                       Thursday, April 14th at 11:00 am | Registration begins at 10:00 am
                                     Auction Location: NY LaGuardia Airport Marriott Hotel, 102-05 Ditmars Boulevard, East Elmhurst, NY 11369
                                     5,300+ Sq Ft Luxury Office Condo                                                                         Monday, April 4th • 12:00 noon – 2:00 pm                                              $34,500
  #16-243               1 School Street, Units 303A & 303B, Glen Cove, NY 11542                                                               Monday, April 11th • 12:00 noon – 2:00 pm                                           Cashier’s Check
                                  6,500+ Sq Ft Building at Traffic Light Intersection                                                            Monday, April 4th • 3:00 pm – 5:00 pm                                              $40,000
  #16-244                            720 Sunrise Highway, Baldwin, NY 11510                                                                      Monday, April 11th • 3:00 pm – 5:00 pm                                           Cashier’s Check
                                  4,700+ Sq Ft Building at Traffic Light Intersection                                                         Monday, April 4th • 12:00 noon – 2:00 pm                                              $21,000
  #16-245                             550 Broadway, Massapequa, NY 11758                                                                      Monday, April 11th • 12:00 noon – 2:00 pm                                           Cashier’s Check
                                               Two Sprawling Acres                                                                                                                                                                  $50,000
  #16-246                                                                                                                                                               Vacant Land
                                  18 Horse Hollow Road, Lattingtown, NY 11560                                                                                                                                                     Cashier’s Check
                                             Two Bedroom Co-Op                                                                                  Monday, April 4th • 9:00 am – 11:00 am                                              $15,000
  #16-247                     73-47 217th Street, Unit 364A1, Bayside, NY 11364                                                                 Monday, April 11th • 9:00 am – 11:00 am                                           Cashier’s Check
                                                            Saturday, May 7th at 9:00 am | Registration begins at 8:00 am
                                                     Auction Location: The Town Facility, 1025 North Indiana Avenue, Lindenhurst, NY 11757
                             Surplus & Abandoned – Vehicles, Equipment & More                                                                                                                                                       25%
  #16-248                    1025 North Indiana Avenue, Lindenhurst, NY 11757                                                                      Saturday, May 7th • 8:00 am – 9:00 am                                      Cash/Cashier’s Check
                    Tuesday, May 10th at 1:00 pm |                                         Only Qualified Bidders as Defined in Auction Sale Procedures are Qualified to Participate
                                                        Auction Location: The Hotel on Rivington, 107 Rivington Street, New York, NY 10002
                            92 Key Boutique Hotel - Partially Constructed                                                                                                                                                          $2,000,000
  #16-249           139-141 Orchard Street, Lower East Side, Manhattan, NY 10002                                                                             Available by Appointment                                             Cashier’s Check
                                                       Thursday, May 26th at 11:00 am | Registration begins at 10:00 am.
                                     Auction Location: NY LaGuardia Airport Marriott Hotel, 102-05 Ditmars Boulevard, East Elmhurst, NY 11369
                                      16,600+ Sq Ft Corner Building + Basement                                                                                                                                                      $200,000
  #16-251                             2640-2652 Third Avenue, Bronx, NY 10454                                                                                                 TBA                                                 Cashier’s Check
                                                                                                    Locations and Dates TBA
                                                                                  Advance Notice - See Web for Detailed Information
                                               200+ Fully Equipped Ambulances                                                                                                                                                       25%
  #16-252*                                                                                                                                                                    TBA
                                              Located Throughout NY, PA & MD                                                                                                                                                  Cash/Cashier’s Check

       Plus 100-150 Bank Repossessed & Consignment Vehicles Sell Bi-Weekly in Central Islip, NY

 MaltzAuctions.com | 516.349.7022 |                                                                                                                           AUCTIONS.. .Your Liquidity Solution ®
*Maltz’s Retention Subject to Court Approval. Asset List Subject to Change.
These assets are sold on an “AS IS, WHERE IS” basis, and no warranty or representation, either expressed or implied, concerning the assets is made by the Trustees, Public Administrator, Attorneys, Auction Company or any of their Agents. The information
contained herein was derived from sources deemed reliable, but is not guaranteed. Most of the information provided has been obtained from third party sources and has not been independently verified. It is the responsibility of the Buyer and/or Buyer’s
                                                                                                                        A0165
Broker to determine the accuracy of all measurements and specifications of the assets. Each potential bidder is responsible for conducting his or her own independent inspections, investigations, inquiries, and due diligence concerning the assets, including
without limitation, environmental and physical condition of the assets. All prospective bidders are urged to conduct their own due diligence prior to participating in the Public Auction Sale. Bid rigging is illegal and suspected violations will be reported
to the Department of Justice for investigation and prosecution.
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 182
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 130 of 149




                                     A0166
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 183
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 131 of 149




                                     A0167
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 184
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 132 of 149




                                     A0168
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 185
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 133 of 149




                                     A0169
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 186
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 134 of 149




                                     A0170
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 187
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 135 of 149




                                     A0171
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 188
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 136 of 149




                                     A0172
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 189
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 137 of 149




                                     A0173
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 190
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 138 of 149




                                     A0174
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 191
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 139 of 149




                                     A0175
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 192
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 140 of 149




                                     A0176
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 193
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 141 of 149




                                     A0177
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 194
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 142 of 149




                                     A0178
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 195
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 143 of 149




                                     A0179
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 196
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 144 of 149




                                     A0180
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 197
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 145 of 149




                                     A0181
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 198
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 146 of 149




                                     A0182
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 199
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 147 of 149




                                     A0183
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 200
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 148 of 149




                                     A0184
      Case 1:20-cv-06274-LAK
16-10407-smb                  Document Entered
               Doc 257 Filed 08/23/16   11-1 Filed 09/30/20
                                                08/23/16     Page 201
                                                         12:52:34 MainofDocument
                                                                         201
                                   Pg 149 of 149




                                     A0185
